 



Exhibit 10.1

 

EXECUTION COPY



 

 



U.S. $3,000,000,000

 

AMENDED AND RESTATED FIVE YEAR CREDIT AGREEMENT

 

Dated as of November 15, 2019

 

Among

 

3M COMPANY
as Borrower,

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,

 

CITIBANK, N.A.,
as Syndication Agent,

 

DEUTSCHE BANK SECURITIES INC.

 

and

 

BANK OF AMERICA, N.A.,
as Documentation Agents,

 

and

 

THE BANKS NAMED HEREIN,
as Banks

 

 



JPMORGAN CHASE BANK, N.A.,

 

CITIBANK, N.A.,

 

DEUTSCHE BANK SECURITIES INC.

 

and

 

BOFA SECURITIES, INC.,
as Joint Lead Arrangers and Joint Bookrunners

 



 

 



 

Table of Contents

 



        Page           1. DEFINITIONS   1   1.1 Generally   1   1.2 Times   10  
1.3 Interest Rates; LIBOR Notification   10   1.4. Divisions   10           2.
LINE OF CREDIT   11   2.1 Advances   11   2.2 [Reserved]   11   2.3 [Reserved]  
11   2.4 [Reserved]   11   2.5 Conditions Precedent to Each Advance   11   2.6
Increase of Commitments   12   2.7 Extension of Commitment Termination Date   13
  2.8 Evidence of Debt   14           3. [Reserved]   15         4. FEES AND
EXPENSES   15   4.1 Commitment Fee   15   4.2 [Reserved]   15   4.3 Expenses  
15   4.4 Additional Fees   16           5. INTEREST   16   5.1 Floating Rate  
16   5.2 LIBO Rate   16   5.3 Default Rate   18   5.4 Fees on LIBO Rate
Advances; Capital Adequacy; Funding Exceptions   18   5.5 Mitigation of Yield
Protection   21           6. DISBURSEMENTS AND PAYMENTS   22   6.1 Requests for
Borrowings   22   6.2 Payments   23   6.3 Prepayments   24   6.4 Termination or
Reduction of the Commitments   24   6.5 Taxes   25   6.6 Judgment Currency   26
  6.7 Defaulting Banks   27   6.8 Replacement of Defaulting Banks   27          
7. CONDITIONS PRECEDENT   27         8. REPRESENTATIONS AND WARRANTIES   28



 



 -i-

 



 



9. COVENANTS   28   9.1 Financial Information   28   9.2 Covenants   29        
  10. EVENTS OF DEFAULT AND REMEDIES.   31   10.1 Default   31   10.2 Remedies  
32   10.3 Setoff   33           11. AGENCY   33   11.1 Authorization   33   11.2
Distribution of Payments and Proceeds   33   11.3 Expenses   34   11.4 Payments
Received Directly by Banks   34   11.5 Indemnification   35   11.6 Limitations
on Agent’s Power   35   11.7 Exculpation of the Agent by the Banks   35   11.8
Agent and Affiliates   36   11.9 Credit Investigation   36   11.10 Resignation  
36   11.11 Assignments and Participations   37   11.12 Syndication Agent and
Documentation Agent   38   11.13 Delegation of Duties   39   11.14 Bank ERISA
Representation   39           12. MISCELLANEOUS   40   12.1 365-Day Year   40  
12.2 GAAP   40   12.3 No Waiver; Cumulative Remedies   40   12.4 Amendments,
Etc.   40   12.5 Binding Effect: Assignment   41   12.6 New York Law   41   12.7
Severability of Provisions   41   12.8 Integration   41   12.9 Notice   41  
12.10 Indemnification by the Borrower   42   12.11 Customer Identification - USA
Patriot Act Notice   43   12.12 Execution in Counterparts   43   12.13 Waiver of
Jury Trial   43   12.14 Jurisdiction   43   12.15 Substitution of Currency   44
  12.16 No Fiduciary Relationship   44   12.17 Waiver of Prior Notice under
Existing Credit Agreement   44   12.18 Acknowledgement and Consent to Bail-In of
Certain Financial Institutions   45

  

 -ii-

 





 

Amended and Restated Five Year Credit Agreement

Dated as of November 15, 2019

 

3M Company, a Delaware corporation, the Banks, as defined below, and JPMorgan
Chase Bank, N.A., a national banking association, as Administrative Agent for
the Banks, hereby agree as follows:

 

PRELIMINARY STATEMENT. The Borrower, the lenders party thereto and JPMorgan, as
administrative agent, are parties to an Amended and Restated Five Year Credit
Agreement dated as of March 9, 2016 (the “Existing Credit Agreement”). Subject
to the satisfaction of the conditions set forth in Section 7 hereof, the parties
hereto agree to further amend and restate the Existing Credit Agreement as
herein set forth.

 

1.DEFINITIONS

 

1.1Generally.

 

“Additional Bank” means a Bank that becomes a party hereto pursuant to Section
2.6 or 2.7.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent.

 

“Advance” means an advance under Section 2.1.

 

“Affiliate”, as applied to any Person, means any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of that Person, whether through the ownership of voting securities or
by contract or otherwise.

 

“Agent” means JPMorgan, in its capacity as lead arranger and administrative
agent for the Banks hereunder (which may act through any of its Affiliates in
performance of its duties hereunder).

 

“Agent's Account” means (a) in the case of Advances denominated in Dollars, the
account of the Agent maintained by the Agent at JPMorgan at its office at 500
Stanton Christiana Road, Ops 2, Floor 3, Newark, Delaware 19713, Account No.
9008113381H0305, Attention: Chelsea Hamilton, e-mail:
chelsea.hamilton@jpmchase.com, (b) in the case of Advances denominated in any
Committed Currency, the account of the Agent designated in writing from time to
time by the Agent to the Borrower and the Banks for such purpose and (c) in any
such case, such other account of the Agent as is designated in writing from time
to time by the Agent to the Borrower and the Banks for such purpose.

 

“Aggregate Commitment Amount” means the sum of each Bank’s Commitment.

 

“Aggregate Outstandings” means, at any time, an amount equal to the aggregate
principal balance of the Advances then outstanding (based on the Equivalent in
Dollars at such time).

 



 

 

  

“Agreement” means this Amended and Restated Five Year Credit Agreement.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery, money laundering or corruption.

 

“Applicable Fee Percentage” means 0.04%.

 

“Applicable Margin” means (a) for LIBO Rate Advances as of any date, a
percentage per annum equal to 0.625% and (b) for Floating Rate Advances as of
any date, a rate per annum equal to 0.00%.

 

“Assignment Certificate” means a certificate, acceptable to the Agent in form
and substance, assigning a Bank’s rights and obligations under this Agreement or
a related document pursuant to Section 11.11.

 

“Bail-In Action” has the meaning specified in Section 12.18.

 

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the Agent,
has taken any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any such proceeding or appointment, provided that a
Bankruptcy Event shall not result solely by virtue of any ownership interest, or
the acquisition of any ownership interest, in such Person by a governmental
authority or instrumentality thereof, provided, further, that such ownership
interest does not result in or provide such Person with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
governmental authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

 

“Banks” means JPMorgan, acting on its own behalf and not as Agent; and each
other Person (other than the Borrower) that is a party hereto or hereafter
becomes a party hereto pursuant to the procedures set forth in Sections 2.6, 2.7
or 11.11.

 

“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the highest of (i) the
Prime Rate in effect on such day, (ii) the NYFRB Rate in effect on such day plus
one-half of one percent (.50%) and (iii) the LIBO Base Rate applicable to
Dollars for a one month Interest Period on such day (or if such day is not a
Business Day, the immediately preceding Business Day) (“One Month LIBOR”) plus
1.00% (for the avoidance of doubt, the One Month LIBOR for any day shall be
based on the rate appearing on Reuters LIBOR01 Page (or other commercially
available source providing such quotations as designated by the Agent from time
to time) at approximately 11:00 a.m. London time on such day); provided that if
One Month LIBOR shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement. Any change in the Base Rate due to a change in
the Prime Rate, the NYFRB Rate or the LIBO Base Rate shall be effective from and
including the effective date of such change in the Prime Rate, the NYFRB Rate or
the LIBO Base Rate, respectively. If the Base Rate is being used as an alternate
rate of interest pursuant to Section 5.2, then the Base Rate shall be the
greater of clauses (i) and (ii) above and shall be determined without reference
to clause (iii) above. For the avoidance of doubt, if the Base Rate as
determined pursuant to the foregoing would be less than zero such rate shall be
deemed to be zero for purposes of this Agreement.

 



 -2-

 



 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Borrower” means 3M Company, a Delaware corporation.

 

“Borrowing” means a borrowing under Section 2.1 consisting of simultaneous pro
rata Advances to the Borrower by each of the Banks severally.

 

“Borrowing Minimum” means, in respect of Advances denominated in Dollars,
$10,000,000, in respect of Advances denominated in Sterling, £5,000,000 and, in
respect of Advances denominated in Euros, €10,000,000.

 

“Bribery Act” means the United Kingdom Bribery Act of 2010.

 

“Business Day” means a day other than a Saturday, Sunday, United States national
holiday or other day on which banks in New York are permitted or required by law
to close. Whenever the context relates to a LIBO Rate or amounts bearing
interest at a LIBO Rate “Business Day” means a day (i) that meets the foregoing
definition, and (ii) on which dealings are carried on in the London interbank
market and banks are open for business in London and in the country of issue of
the currency of such LIBO Rate Advance (or, in the case of an Advance
denominated in Euro, on which the Trans-European Automated Real-Time Gross
Settlement Express Transfer (TARGET) System is open).

 

“Committed Currencies” means Sterling, Euros and any other currency that is
freely convertible into Dollars and agreed to by all Banks and the Agent.

 

“Commitment” means, with respect to each Bank, (a) the Dollar amount set forth
opposite such Bank’s name on Schedule I hereto or if such Bank is an Additional
Bank or if such Bank has entered into an Assignment Certificate, the Dollar
amount set forth for such Bank in the records maintained by the Agent, as such
amount may be reduced pursuant to Section 6.4 or increased pursuant to Section
2.6, or (b) the commitment of that Bank to make Advances hereunder, as the
context may require.

 

“Commitment Termination Date” means November 15, 2024, subject to the extension
thereof pursuant to Section 2.7 or, if earlier, the date on which the Banks’
Commitments are terminated pursuant to Section 10 or by agreement of the
parties; provided, however, that the Commitment Termination Date of any Bank
that is a Non-Consenting Bank to any requested extension pursuant to Section 2.7
shall be the Commitment Termination Date in effect immediately prior to the
applicable Extension Date for all purposes of this Agreement.

 



 -3-

 

  

“Credit Exposure” means, with respect to any Bank (i) at any time prior to
termination of the Commitments in full, such Bank’s Commitment (whether used or
unused); provided that in the case of Section 6.7 when a Defaulting Bank shall
exist, “Credit Exposure” shall mean the percentage of the total Commitments
(disregarding any Defaulting Bank’s Commitment) represented by such Bank’s
Commitment, or (ii) thereafter, such Bank’s Outstandings.

 



“Default” means an event that, with the giving of notice, the passage of time or
both, would constitute an Event of Default.

 

“Defaulting Bank” means any Bank that (a) has failed, within two Business Days
of the date required to be funded or paid, to (i) fund any portion of its
Advances or (ii) pay over to the Agent or any other Bank any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Bank notifies the Agent in writing that such failure is the result of such
Bank’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Borrower, the Agent or any Bank in writing,
or has made a public statement to the effect, that it does not intend or expect
to comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such Bank’s
good faith determination that a condition precedent (specifically identified and
including the particular default, if any) to funding a loan under this Agreement
cannot be satisfied) or generally under other agreements in which it commits to
extend credit, (c) has failed, within three Business Days after request by the
Agent, acting in good faith, to provide a certification in writing from an
authorized officer of such Bank that it will comply with its obligations (and is
financially able to meet such obligations) to fund prospective Advances under
this Agreement, provided that such Bank shall cease to be a Defaulting Bank
pursuant to this clause (c) upon the Agent’s receipt of such certification in
form and substance satisfactory to it and the Agent, or (d) has become the
subject of a Bankruptcy Event or a Bail-In Action.

 

“Dollars” and the “$” sign each means lawful currency of the United States of
America.

 

"EBITDA" means, for any period, net income (or net loss) plus the sum of
(a) interest expense, (b) income tax expense, (c) depreciation expense and
(d) amortization expense, in each case determined in accordance with GAAP for
such period.

 

“EBITDA to Interest Ratio” means, as of the last day of any Fiscal Quarter, the
ratio of (i) consolidated EBITDA of the Borrower and its subsidiaries for the
period of four consecutive Fiscal Quarters then ended to (ii) interest payable
on, and amortization of debt discount in respect of, all Funded Debt of the
Borrower and its subsidiaries during such period of four Fiscal Quarters.

 

“EEA Financial Institution” has the meaning specified in Section 12.18.

 

“Effective Date” means the date on which the conditions precedent set forth in
Section 7 have been satisfied, which shall be no later than November 15, 2019.

 



 -4-

 



 

“Eligible Assignee” means (i) any Bank or any Affiliate of any Bank; (ii) a
commercial bank organized under the laws of the United States or any state
thereof; or (iii) a commercial bank organized under the laws of any other
country which is a member of the Organization for Economic Cooperation and
Development or a political subdivision of such country; provided that (x)
neither the Borrower nor any Affiliate of the Borrower shall be an Eligible
Assignee, (y) any Eligible Assignee or any corporation controlling such Eligible
Assignee must also have senior unsecured long-term debt ratings which are rated
at least A- (or the equivalent) as publicly announced by S&P or Fitch or A3 (or
the equivalent) as publicly announced by Moody’s, and (z) any Eligible Assignee
or any corporation controlling such Eligible Assignee must have shareholders’
equity in an amount not less than $3,000,000,000.

 

“Equivalent” in Dollars of any Committed Currency or in any Committed Currency
of Dollars on any date, means the quoted spot rate appearing at
oanda.com/convert/classic or, if such rate is not available, the rate at which
the Agent offers, in accordance with normal banking industry practice, to
exchange Dollars or such Committed Currency for such Committed Currency or
Dollars, as the case may be, in New York, New York prior to 4:00 P.M. (New York
time) on such date.

 

“ERISA” means the Employment Retirement Security Act of 1974, as amended from
time to time, and the regulations and rulings issued thereunder.

 

“EURIBO Rate” means, for any Interest Period, the rate appearing on Page 248 of
the Moneyline Telerate Service (or on any successor or substitute page of such
Service, or any successor to or substitute for such Service, providing rate
quotations comparable to those currently provided on such page of such Service,
as determined by the Agent from time to time for purposes of providing
quotations of interest rates applicable to deposits in Euro by reference to the
Banking Federation of the European Union Settlement Rates for deposits in Euro)
at approximately 10:00 A.M., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for deposits in Euro with a
maturity comparable to such Interest Period.

 

“Euro” means the lawful currency of the European Union as constituted by the
Treaty of Rome which established the European Community, as such treaty may be
amended from time to time and as referred to in the EMU legislation.

 

“Event of Default” means an event specified in Section 10.1.

 

“Existing Credit Agreement” has the meaning specified in the preliminary
statement to this Agreement.

 

“Extension Date” has the meaning specified in Section 2.7(a)

 

“FCPA” means the United States Foreign Corrupt Practices Act of 1977.

 

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the effective federal funds rate; provided that if the Federal Funds
Effective Rate as so determined would be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.

 



 -5-

 



 

“Fee Letter” means one or more separate agreements between the Borrower and the
Agent, setting forth the terms of certain fees to be paid by the Borrower to the
Agent for the benefit of the Banks and/or for the Agent’s own behalf, as more
fully set forth therein.

 

“Fiscal Quarter” means any of the four periods, each approximately three
calendar months in length, comprising the Borrower’s fiscal year.

 

“Fitch” means Fitch, Inc.

 

“Floating Rate” means, for any period, a fluctuating interest rate per annum
equal for each such day during such period to the sum of the Base Rate for such
day, plus the Applicable Margin for such day.

 

“Funded Debt” means the sum of (i) all obligations of the Borrower and its
subsidiaries for borrowed money, including but not limited to principal and
interest with respect to all indebtedness hereunder and all other senior or
subordinated debt for borrowed money, (ii) all purchase money obligations of the
Borrower and its subsidiaries, including obligations under any capitalized
lease, (iii) the face amount of all letters of credit issued for the account of
the Borrower and its subsidiaries, and (iv) all other interest-bearing
obligations of the Borrower and its subsidiaries that are required to be listed
as a liability on a balance sheet under GAAP. All determinations under this
definition shall be made with respect to the Borrower and its subsidiaries on a
consolidated basis.

 

“GAAP” has the meaning set forth in Section 12.2.

 

"Interest Period" means, for each LIBO Rate Advance comprising part of the same
Borrowing, the period commencing on the date of such LIBO Rate Advance or the
date of the Conversion of any Floating Rate Advance into such LIBO Rate Advance
and ending on the last day of the period selected by the Borrower pursuant to
the provisions of Section 5.2 and, thereafter, each subsequent period commencing
on the last day of the immediately preceding Interest Period and ending on the
last day of the period selected by the Borrower pursuant to the provisions of
Section 5.2. The duration of each such Interest Period shall be one, two, three
or six months, and subject to clause (c) of this definition, twelve months, as
the Borrower may, upon notice received by the Agent (and in the case of a LIBO
Rate Advance denominated in a Committed Currency, to the London Sub-Agent) not
later than 11:00 A.M. (New York City time) on the third Business Day prior to
the first day of such Interest Period, select; provided, however, that:

 

(a)      the Borrower may not select any Interest Period that ends after any
Commitment Termination Date unless, after giving effect to any reduction of the
Commitments on such Commitment Termination Date, the aggregate principal amount
of Floating Rate Advances and of LIBO Rate Advances having an Interest Period
that end on or prior to such Commitment Termination Date shall be at least equal
to the aggregate principal amount of Advances due and payable on or prior to
such date;

 

(b)      Interest Periods commencing on the same date for LIBO Rate Advances
comprising part of the same Borrowing shall be of the same duration;

 



 -6-

 



 

(c)      the Borrower shall not be entitled to select an Interest Period having
duration of twelve months unless, by 2:00 P.M. (New York City time) on the third
Business Day prior to the first day of such Interest Period, each Bank notifies
the Agent that such Bank will be providing funding for such Borrowing with such
Interest Period (the failure of any Bank to so respond by such time being deemed
for all purposes of this Agreement as an objection by such Bank to the requested
duration of such Interest Period); provided that, if any or all of the Banks
object to the requested duration of such Interest Period, the duration of the
Interest Period for such Borrowing shall be one, two, three or six months, as
specified by the Borrower requesting such Borrowing in the applicable Notice of
Borrowing as the desired alternative to an Interest Period of twelve months;

 

(d)      whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and

 

(e)      whenever the first day of any Interest Period occurs on a day of an
initial calendar month for which there is no numerically corresponding day in
the calendar month that succeeds such initial calendar month by the number of
months equal to the number of months in such Interest Period, such Interest
Period shall end on the last Business Day of such succeeding calendar month.

 

“JPMorgan” means JPMorgan Chase Bank, N.A., a national banking association.

 

“LIBO Base Rate” means, with respect to any Interest Period for each LIBO Rate
Advance comprising part of the same Borrowing, (a) in the case of any Advance
denominated in Dollars or any Committed Currency other than Euro, the rate per
annum which appears on Reuters Screen LIBOR01 Page (or any successor page) as
the London interbank offered rate for deposits in Dollars or the applicable
Committed Currency at approximately 11:00 A.M. London time on the date two
Business Days before, or, in the case of LIBO Rate Advances denominated in
Sterling, on the date of, the commencement of such Interest Period as the rate
at which deposits in immediately available funds are offered on the London
interbank market for a term substantially equivalent to the applicable Interest
Period or (b) in the case of any LIBO Rate Advance denominated in Euros, the
EURIBO Rate; provided that if any LIBO Base Rate shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement.

 

“LIBO Rate” means the annual rate equal to the sum of (i) the rate obtained by
dividing (a) the applicable LIBO Base Rate, by (b) a percentage equal to 100%
minus the reserve percentage (expressed as a percentage) applicable to
“Eurocurrency liabilities” (as defined in Regulation D of the Board of Governors
of the Federal Reserve System), and (ii) the Applicable Margin.

 



 -7-

 





 

“LIBO Screen Rate” means, for any day and time, with respect to any LIBO Rate
Borrowing for any applicable currency and for any Interest Period, the London
interbank offered rate as administered by ICE Benchmark Administration (or any
other Person that takes over the administration of such rate for the relevant
currency for a period equal in length to such Interest Period as displayed on
such day and time on pages LIBOR01 or LIBOR02 of the Reuters screen that
displays such rate (or, in the event such rate does not appear on a Reuters page
or screen, on any successor or substitute page on such screen that displays such
rate, or on the appropriate page of such other information service that
publishes such rate from time to time as selected by the Agent in its reasonable
discretion); provided that if the LIBO Screen Rate as so determined would be
less than zero, such rate shall be deemed to zero for the purposes of this
Agreement.

 

“Loan Documents” means this Agreement, the Notes, any Fee Letter and any other
document related hereto, together with all amendments, modifications and
restatements thereof.

 

“London Sub-Agent” means J.P. Morgan Europe Limited.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Non-Consenting Bank” has the meaning specified in Section 2.7.

 

“Note” means a note in substantially the form of Exhibit C hereto with all
blanks appropriately completed, together with any modifications and extensions
thereof and any note or notes issues in renewal thereof or substitution or
replacement therefor.

 

“NYFRB” means the Federal Reserve Bank of New York.

 

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the Agent
from a federal funds broker of recognized standing selected by it; provided,
further, that if any of the aforesaid rates as so determined be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement.

 

“Outstandings” means, at any time with respect to any Bank, an amount equal to
the aggregate principal balance of that Bank’s Advances then outstanding (based
on the Equivalent in Dollars at such time).

 

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate.

 

“Payment Office” means, for any Committed Currency, such office of JPMorgan as
shall be from time to time selected by the Agent and notified by the Agent to
the Borrower and the Banks.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 



 -8-

 

 

“Percentage” means, with respect to each Bank, the ratio of (i) that Bank’s
Credit Exposure, to (ii) the aggregate Credit Exposure of all of the Banks.

“Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, joint stock company, trust, unincorporated
organization or other entity or government or any agency or political
subdivision thereof.

 

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Agent) or any
similar release by the Federal Reserve Board (as determined by the Agent). Each
change in the Prime Rate shall be effective from and including the date such
change is publicly announced or quoted as being effective.

 

“Required Banks” means one or more Banks having an aggregate Percentage of at
least fifty-one percent (51%).

 

“S&P” means S&P Global Ratings.

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

 

“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any Sanctions.

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union or any EU
member state, (b) any Person operating, organized or resident in a Sanctioned
Country to the extent such Person is the subject of Sanctions, or (c) any Person
controlled or more than 50 percent owned by any such Person or Persons.

 

“Securitization Entity” means a corporation, partnership, trust, limited
liability company or other entity that is formed for the purpose of effecting or
facilitating a Securitization Transaction and which engages in no business and
incurs no indebtedness or other liabilities other than those related to or
incidental to a Securitization Transaction.

 

“Securitization Transaction” means a transaction or series of related
transactions pursuant to which a corporation, partnership, trust, limited
liability company or other entity incurs obligations or issues interests, the
proceeds of which are used to finance a discrete pool (which may be fixed or
revolving) of receivables or other financial assets.

 

“Sterling” means lawful currency of the United Kingdom of Great Britain and
Northern Ireland.

 



 -9-

 



 

“Subsidiary” of any specified Person means any other Person of which such first
Person owns (either directly or indirectly through one or more other
Subsidiaries) a majority of the outstanding equity securities or other ownership
interests carrying a majority of the voting power in the election of the board
of directors or other governing body of such Person.

 

1.2Times

 

All references to times of day in this Agreement shall be references to New
York, New York time unless otherwise specifically provided.

 

1.3Interest Rates; LIBOR Notification

 

The interest rate on LIBO Rate Advances is determined by reference to the LIBO
Base Rate, which is derived from the London interbank offered rate. The London
interbank offered rate is intended to represent the rate at which contributing
banks may obtain short-term borrowings from each other in the London interbank
market. In July 2017, the U.K. Financial Conduct Authority announced that, after
the end of 2021, it would no longer persuade or compel contributing banks to
make rate submissions to the ICE Benchmark Administration (together with any
successor to the ICE Benchmark Administrator, the “IBA”) for purposes of the IBA
setting the London interbank offered rate. As a result, it is possible that
commencing in 2022, the London interbank offered rate may no longer be available
or may no longer be deemed an appropriate reference rate upon which to determine
the interest rate on LIBO Rate Advances. In light of this eventuality, public
and private sector industry initiatives are currently underway to identify new
or alternative reference rates to be used in place of the London interbank
offered rate. In the event that the London interbank offered rate is no longer
available or in certain other circumstances as set forth in Section 5.2(d) of
this Agreement, such Section 5.2(d) provides a mechanism for determining an
alternative rate of interest. The Agent will notify the Borrower, pursuant to
Section 5.2, in advance of any change to the reference rate upon which the
interest rate on LIBO Rate Advances is based. However, the Agent does not
warrant or accept any responsibility for, and shall not have any liability with
respect to, the administration, submission or any other matter related to the
London interbank offered rate or other rates in the definition of “LIBO Base
Rate” or with respect to any alternative or successor rate thereto, or
replacement rate thereof, including without limitation, whether the composition
or characteristics of any such alternative, successor or replacement reference
rate, as it may or may not be adjusted pursuant to Section 5.2(d), will be
similar to, or produce the same value or economic equivalence of, the LIBO Base
Rate or have the same volume or liquidity as did the London interbank offered
rate prior to its discontinuance or unavailability.

 

1.4.Divisions

 

For all purposes under the Loan Documents, in connection with any division or
plan of division under Delaware law (or any comparable event under a different
jurisdiction’s laws): (a) any reference to a merger, transfer, consolidation,
amalgamation, consolidation, assignment, sale, disposition or transfer, or
similar term, shall be deemed to apply to a division of or by a limited
liability company, or an allocation of assets to a series of a limited liability
company (or the unwinding of such a division or allocation), as if it were a
merger, transfer, consolidation, amalgamation, consolidation, assignment, sale,
disposition or transfer, or similar term, as applicable, to, of or with a
separate Person and (b) any division of a limited liability company shall
constitute a separate Person hereunder (and each division of any limited
liability company that is a Subsidiary, joint venture or any other like term
shall also constitute such a Person or entity).

 



 -10-

 



 

2.LINE OF CREDIT

 

2.1Advances.

 

Each Bank (acting through any of its branches or Affiliates) severally agrees,
on the terms and conditions hereinafter set forth, to make Advances (each, an
“Advance”) to the Borrower from time to time on any Business Day during the
period from the Effective Date until the Commitment Termination Date applicable
to such Bank in accordance with this Section 2.1; provided, however, that no
Bank shall have any obligation to make any Advance if, after giving effect to
such Advance, (i) that Bank’s Outstandings (based in respect of any Advances to
be denominated in a Committed Currency by reference to the Equivalent thereof in
Dollars determined on the date of delivery of the applicable request for such
Borrowing) would exceed that Bank’s Commitment, or (ii) the Aggregate
Outstandings (based in respect of any Advances to be denominated in a Committed
Currency by reference to the Equivalent thereof in Dollars determined on the
date of delivery of the applicable request for such Borrowing) would exceed the
Aggregate Commitment Amount. The credit facility established hereby is
revolving; subject to the terms and conditions of this Agreement, the Borrower
may borrow, prepay pursuant to Section 6.3 and reborrow under this Section 2.1.
The obligations of the Banks hereunder shall be several, but not joint.

 

2.2[Reserved].

 

2.3[Reserved].

 

2.4[Reserved].

 

2.5Conditions Precedent to Each Advance.

 

The obligation of each Bank to make any Advance hereunder shall be subject to
the satisfaction of the following conditions precedent (and any request for an
Advance shall be deemed a representation and warranty by the Borrower that each
of the following conditions precedent has been satisfied):

 

(a)the Borrower has delivered to the Agent and the Banks each of the items
required to be delivered pursuant to Section 7;    

(b)the representations and warranties of the Borrower contained in this
Agreement (other than the representations and warranties listed as “Material
Adverse Effect”, “Litigation” and “Environmental Matters” on Exhibit B) shall be
true and correct on the date of such Advance as though made on and as of such
date (except to the extent that any such representation or warranty is expressly
stated to have been made as of a specific date, then such representation or
warranty shall be true and correct as of such specific date); and

 



 -11-

 



 

(c)no Default or Event of Default exists.    

2.6Increase of Commitments.   

(a)So long as no Event of Default has occurred and is continuing, the Borrower
may from time to time, upon written notice to the Agent (who shall promptly
provide a copy of such notice to each Bank or Additional Bank (as defined
below)), propose to increase the Aggregate Commitment Amount by increments of
$25,000,000, to an amount not to exceed $4,000,000,000 (the amount of any such
increase, the “Additional Commitment Amount”). Each Bank and Additional Bank
may, not more than 10 Business Days following receipt of such notice, elect by
written notice to the Borrower and the Agent to participate in the requested
increase of Commitments and the amount of such participation. No Bank (or any
successor thereto) shall have any obligation to increase its Commitment or its
other obligations under this Agreement and the other Loan Documents, and any
decision by a Bank to increase its Commitment shall be made in its sole
discretion independently from any other Bank. Any Bank that does not respond to
a request to increase its Commitment hereunder shall be deemed to have declined
such request.    

(b)The Borrower may designate any Bank or other financial institution which at
the time agrees to, in the case of any such Person that is an existing Bank,
increase its Commitment and in the case of any other such Person (each such
Person, and each Person that shall accept an assignment as provided in Section
2.7 is an “Additional Bank”), become a party to this Agreement; provided,
however, that any new bank or financial institution must meet the criteria for
an Eligible Assignee, must have a Commitment of not less than $25,000,000 and
must in all other respects be acceptable to the Agent, which acceptance will not
be unreasonably withheld, conditioned or delayed. The sum of the increases in
the Commitments of the existing Banks pursuant to this paragraph (b) plus the
Commitments of the Additional Banks shall not in the aggregate exceed the
unsubscribed amount of the Additional Commitment Amount.    

(c)An increase in the aggregate amount of the Aggregate Commitment Amount
pursuant to this Section 2.6 shall become effective upon the receipt by the
Agent of an agreement in form and substance satisfactory to the Agent signed by
the Borrower, by each Additional Bank and by each other Bank whose Aggregate
Commitment Amount is to be increased, setting forth the new Commitments of such
Banks and setting forth the agreement of each Additional Bank to become a party
to this Agreement and to be bound by all the terms and provisions hereof, and
such evidence of appropriate corporate authorization on the part of the Borrower
with respect to the increase in the Commitments and such opinions of counsel for
the Borrower with respect to the increase in the Aggregate Commitment Amount as
the Agent may reasonably request.

 



 -12-

 

 

(d)Upon the acceptance of any such agreement by the Agent, the Aggregate
Commitment Amount shall automatically be increased by the amount of the
Commitments added through such agreement.    

(e)Upon any increase in the aggregate amount of the Commitments pursuant to this
Section 2.6 that is not pro rata among all Banks, within five (5) Business Days,
in the case of any Advances bearing interest at the Floating Rate, and at the
end of the then current Interest Period with respect thereto, in the case of any
Advances bearing interest at a LIBO Rate, the Borrower shall prepay such
Advances in their entirety and, to the extent the Borrower elect to do so and
subject to the conditions specified in Section 2.5, the Borrower shall reborrow
Advances from the Banks in proportion to their respective Commitments after
giving effect to such increase, until such time as all outstanding Advances are
held by the Banks in such proportion.    

2.7Extension of Commitment Termination Date.   

(a)So long as no Event of Default has occurred and is continuing, the Borrower
may, at any one time in any calendar year and not more than twice, by written
notice to the Agent (who shall promptly provide a copy of such notice to each
Bank), propose to extend the Commitment Termination Date by one year; provided
that the Commitment Termination Date, as so extended, shall not be more than
five years later than the applicable Extension Date (as defined below). Such
notice shall specify the date (which shall be not less than 45 days after such
notice) by which Banks are requested to respond to such request, and the date
that such extension is to become effective (the “Extension Date”). Each Bank
may, not less than 20 days prior to the applicable Extension Date, elect by
written notice to the Borrower and the Agent to extend its Commitment
Termination Date by a period of one year. The Agent will notify the Borrower, in
writing of the Banks’ decisions no later than 15 days prior to such Extension
Date. No Bank (or any successor thereto) shall have any obligation to extend its
Commitment Termination Date, and any decision by a Bank to extend its Commitment
Termination Date shall be made in its sole discretion independently from any
other Bank. Any Bank that does not respond to a request to extend the Commitment
Termination Date shall be deemed to be a Non-Consenting Bank.    

(b)       If any Bank shall not elect to extend its Commitment Termination Date
pursuant to paragraph (a) (each such Bank being a “Non-Consenting Bank”), the
Borrower may designate another bank or other financial institution (which may
be, but need not be, one or more of the existing Banks) which at the time agrees
to accept an assignment of the Commitment of the Non-Consenting Bank in
accordance with Section 11.11; provided, however, that (i) any Additional Bank
must meet the criteria for an Eligible Assignee and must in all other respects
be acceptable to the Agent, which acceptance will not be unreasonably withheld,
conditioned or delayed; (ii) the amount of the Commitment of any such Additional
Bank as a result of such substitution shall in no event be less than $5,000,000
unless the amount of the Commitment of such Non-Consenting Bank is less than
$5,000,000, in which case such Additional Bank shall assume all of such lesser
amount; (iii) any such Non-Consenting Bank shall have been paid (A) the
aggregate principal amount of, and any interest accrued and unpaid to the
effective date of the assignment on, the outstanding Advances, if any, of such
Non-Consenting Bank plus (B) any accrued but unpaid commitment fees owing to
such Non-Consenting Bank as of the effective date of such assignment; (iv) all
additional costs reimbursements, expense reimbursements and indemnities payable
to such Non-Consenting Bank, and all other accrued and unpaid amounts owing to
such Non-Consenting Bank hereunder, as of the effective date of such assignment
shall have been paid to such Non-Consenting Bank; and (v) with respect to any
such Additional Bank, the applicable processing and recordation fee required
under Section 11.11 for such assignment shall have been paid. To the extent that
the Commitment Termination Date is not extended as to any Bank pursuant to this
Section 2.7 and the Commitment of such Bank is not assumed in accordance with
this subsection (b), the Commitment of such Non-Consenting Bank shall
automatically terminate in whole on such unextended Commitment Termination Date
without any further notice or other action by the Borrower, such Bank or any
other Person; provided that such Non-Consenting Bank’s rights under Sections
4.3, 5.4, 6.5 and 12.10, and its obligations under Section 11.5, shall survive
the Commitment Termination Date for such Bank as to matters occurring prior to
such date.

 



 -13-

 



 

(c)       If (after giving effect to any assignments pursuant to subsection (b)
of this Section 2.7) Banks having Commitments equal to at least 50% of the
Commitments in effect immediately prior to the applicable Extension Date consent
in writing to a requested extension (whether by execution or delivery of an
Assignment Certificate or otherwise) not later than one Business Day prior to
such Extension Date, the Agent shall so notify the Borrower, and the Commitment
Termination Date then in effect shall be extended for the additional one-year
period as described in subsection (a) of this Section 2.7, and all references in
this Agreement, and in the Notes to the “Commitment Termination Date” shall,
with respect to each Bank other than a Non-Consenting Bank for such extension,
refer to the Commitment Termination Date as so extended. Promptly following each
extension of the Commitment Termination Date, the Agent shall notify the Banks
of the extension of the scheduled Commitment Termination Date in effect
immediately prior thereto.

 

2.8Evidence of Debt.   

(a)Each Bank shall maintain in accordance with its usual practice an account or
accounts evidencing the indebtedness of the Borrower to such Bank resulting from
each Advance owing to such Bank from time to time, including the amounts of
principal and interest payable and paid to such Bank from time to time hereunder
in respect of Advances. The Borrower agrees that upon notice by any Bank to the
Borrower (with a copy of such notice to the Agent) to the effect that a Note is
required or appropriate in order for such Bank to evidence (whether for purposes
of pledge, enforcement or otherwise) the Advances owing to, or to be made by,
such Bank, the Borrower shall promptly execute and deliver to such Bank a Note
payable to the order of such Bank in a principal amount up to the Commitment of
such Bank.

 



 -14-

 

 

(b)The Agent shall maintain a control account, and a subsidiary account for each
Bank, in which accounts (taken together) shall be recorded (i) the date and
amount of each Borrowing made hereunder, the type of Advances comprising such
Borrowing and, if appropriate, the Interest Period applicable thereto, (ii) the
terms of each Assignment Certificate delivered to and accepted by it, (iii) the
amount of any principal or interest due and payable or to become due and payable
from the Borrower to each Bank hereunder and (iv) the amount of any sum received
by the Agent from the Borrower hereunder and each Bank’s share thereof.    

(c)Entries made in good faith and in conformity with sound industry standards by
the Agent in the control and subsidiary accounts pursuant to subsection (b)
above shall be prima facie evidence of the amount of principal and interest due
and payable or to become due and payable from the Borrower to each Bank under
this Agreement, absent manifest error; provided, however, that the Borrower
shall have the right to inspect such entries and the failure of the Agent to
make an entry, or any finding that an entry is incorrect, in such account or
accounts shall not limit or otherwise affect the obligations of the Borrower
under this Agreement.    

3.[Reserved]   

4.FEES AND EXPENSES   

4.1Commitment Fee.

 

The Borrower will pay each Bank a commitment fee on the aggregate amount of such
Bank’s unused Commitment from the date of this Agreement through the Commitment
Termination Date applicable to such Bank at a rate per annum equal to the
Applicable Fee Percentage. Each Bank’s unused Commitment shall be determined by
deducting from such Commitment the aggregate principal balance of such Bank’s
Advances. Such fee shall be due and payable quarterly in arrears on the last day
of each March, June, September and December and on the final Commitment
Termination Date.

 

4.2[Reserved].

 

4.3Expenses.

 

The Borrower shall pay (i) all reasonable attorneys’ fees and out-of-pocket
expenses of such attorneys incurred by the Agent in connection with the
preparation, negotiation, execution and amendment of this Agreement and related
documents and (ii) all costs and expenses (including but not limited to
reasonable attorneys’ fees and out-of-pocket expenses) incurred by the Agent or
any of the Banks in connection with the enforcement of this Agreement and
related documents (including but not limited to reasonable attorneys’ fees and
out-of-pocket expenses of the Agent and each Bank, whether paid to outside
counsel or allocated to in-house counsel).

 



 -15-

 



 

4.4Additional Fees.

 

The Borrower shall pay to the Agent additional fees in the amounts set forth in
any Fee Letter strictly pertaining to this Agreement.

 

5.INTEREST

 

5.1Floating Rate.

 

The principal balance of the Advances denominated in Dollars shall bear interest
at the Floating Rate unless the Borrower elects a LIBO Rate pursuant to Section
5.2, subject, however, to imposition of the default rate pursuant to Section
5.3.

 

5.2LIBO Rate.

 

(a)The Borrower may from time to time notify the Agent in writing or by
telephone that a particular portion of the outstanding principal balance of the
Advances shall bear interest at a LIBO Rate for a particular Interest Period.
The portion of the outstanding balance of the Advances to which a LIBO Rate is
applied (i) must be in an amount not less than the Borrowing Minimum or a
multiple thereof, and (ii) must not bear, or otherwise be scheduled to bear,
interest at a LIBO Rate at any time during the applicable Interest Period. Any
LIBO Rate notification shall be irrevocable, must be made pro rata with respect
to the Advances of each Bank, and must be received by the Agent before 11:00
a.m. (or, in the case of an Advance denominated in a Committed Currency, before
11:00 a.m. London time) on the day three Business Days before the Business Day
which is the first day of the applicable Interest Period. Commencing on the
first day of the applicable Interest Period and continuing through the last day
thereof, the portion of the outstanding principal balance of the Advances to
which the notification related shall bear interest at the applicable LIBO Rate
(and the remaining part of the principal balance of the Advances, if any, shall
continue to bear interest at the rate or rates previously applicable to such
amounts), subject, however, to imposition of the default rate pursuant to
Section 5.3. At the termination of such Interest Period, unless a new LIBO Rate
notification is requested and accepted by the Borrower, the interest rate
applicable to the portion of the principal balance of (1) the Advances
denominated in Dollars to which the LIBO Rate was applicable shall revert to the
Floating Rate and (2) the Advances denominated in any Committed Currency shall
be exchanged for an Equivalent amount of Dollars determined on such date and
revert to the Floating Rate.    

(b)Notwithstanding anything to the contrary in this Section, the Borrower’s
right to have a portion of the Advances bear interest at a LIBO Rate hereunder
shall be suspended (i) at any time that there is a Default or an Event of
Default under this Agreement, (ii)  if the Agent is advised by the Required
Banks that the LIBO Base Rate for the applicable currency and such Interest
Period will not adequately and fairly reflect the cost to such Banks (or Bank)
of making or maintaining their Advances (or its Advance) included in such
Borrowing for the applicable currency and such Interest Period, (iii) during any
period in which any Bank shall notify the Agent that the introduction of or any
change in or in the interpretation of any law or regulation makes it unlawful,
or any governmental authority asserts that it is unlawful, for such Bank to
perform its obligations hereunder or to fund or maintain LIBO Rate Advances
hereunder or (iv) if the Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the LIBO Base Rate for the applicable currency and such
Interest Period, in which case (A) for each Advance denominated in any Committed
Currency, the Borrower shall either (x) prepay such Advances or (y) exchange
such Advances into an Equivalent amount of Dollars and such Advances shall
revert to the Floating Rate and (B) the obligation of the Bank to make LIBO Rate
Advances shall be suspended until the Agent shall notify the Borrower and the
Banks that the circumstances causing such suspension no longer exist.

 



 -16-

 

 

(c)Absent manifest error, the records of the Agent shall be conclusive evidence
as to the amount of the Advances bearing interest at a LIBO Rate, the applicable
LIBO Rate and the date on which the Interest Period applicable to such LIBO Rate
expires. LIBO Rate Advances may not be outstanding as more than six separate
Interest Periods. The Agent shall give prompt notice to the Borrower and the
Banks of the applicable interest rate determined by the Agent as the Floating
Rate and the LIBO Rate.    

(d)If at any time the Agent determines (which determination shall be conclusive
absent manifest error) that (i) the circumstances set forth in clause
(b)(iv) have arisen and such circumstances are unlikely to be temporary or (ii)
the circumstances set forth in clause (b)(iv) have not arisen but either (w) the
supervisor for the administrator of the LIBO Screen Rate has made a public
statement that the administrator of the LIBO Screen Rate is insolvent (and there
is no successor administrator that will continue publication of the LIBO Screen
Rate), (x) the administrator of the LIBO Screen Rate has made a public statement
identifying a specific date after which the LIBO Screen Rate will permanently or
indefinitely cease to be published by it (and there is no successor
administrator that will continue publication of the LIBO Screen Rate), (y) the
supervisor for the administrator of the LIBO Screen Rate has made a public
statement identifying a specific date after which the LIBO Screen Rate will
permanently or indefinitely cease to be published or (z) the supervisor for the
administrator of the LIBO Screen Rate or a Governmental Authority having
jurisdiction over the Agent has made a public statement identifying a specific
date after which the LIBO Screen Rate may no longer be used for determining
interest rates for loans, then the Agent and the Borrower shall endeavor to
establish an alternate rate of interest to the LIBO Base Rate that gives due
consideration to the then prevailing market convention for determining a rate of
interest for syndicated loans in the United States at such time, and shall enter
into an amendment to this Agreement to reflect such alternate rate of interest
and such other related changes to this Agreement as may be applicable (but for
the avoidance of doubt, such related changes shall not include a reduction of
the Applicable Margin); provided that, if such alternate rate of interest as so
determined would be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement. Notwithstanding anything to the contrary in Section
12.4, such amendment shall become effective without any further action or
consent of any other party to this Agreement so long as the Agent shall not have
received, within five Business Days of the date a copy of such amendment is
provided to the Banks, a written notice from the Required Banks stating that
such Required Banks object to such amendment. Until an alternate rate of
interest shall be determined in accordance with this clause (d) (but, in the
case of the circumstances described in clause (ii)(w), clause (ii)(x) or clause
(ii)(y) of the first sentence of this Section 5.2(d), only to the extent the
LIBO Screen Rate for the applicable currency and such Interest Period is not
available or published at such time on a current basis), (x) any interest
election request that requests the conversion of any Advances to, or
continuation of any Advances as, a LIBO Rate Advances shall be ineffective and
(y) if any notice of a Borrowing requests a LIBO Rate Advances, such Advances
shall be made as Floating Rate Advances.

 



 -17-

 

 

5.3Default Rate.

 

Upon the occurrence of an Event of Default, and so long as such Event of Default
continues without written waiver thereof by the Agent and the Required Banks, in
the sole discretion of the Required Banks and without waiving any of their other
rights and remedies, the outstanding principal balance of the Advances shall
bear interest at an annual rate which shall be equal to two percent (2.00%) over
the annual rate or rates that would otherwise be in effect with respect to such
Advances had there been no occurrence of such Event of Default.

 

5.4Fees on LIBO Rate Advances; Capital Adequacy; Funding Exceptions.

 

In addition to any interest payable on Advances made hereunder and any fees or
other amounts payable hereunder, the Borrower agrees:

 

(a)LIBO Rate Advances. If at any time any applicable law, rule or regulation or
the interpretation or administration thereof by any governmental authority
(including, without limitation, Regulation D of the Federal Reserve Board):    

(i)shall subject any Bank to any tax, duty or other charges (including but not
limited to any tax designed to discourage the purchase or acquisition of foreign
securities or debt instruments by United States nationals) with respect to this
Agreement, or shall materially change the basis of taxation of payments to any
Bank of the principal of or interest on any portion of the principal balance of
any Advances bearing interest at a LIBO Rate (except for the imposition of or
changes in respect of the rate of tax on the overall net income of that Bank);
or

 



 -18-

 

 

(ii)shall impose or deem applicable or increase any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by any Bank because of any portion of the principal balance of
any Advances bearing interest at a LIBO Rate and the result of any of the
foregoing would be to increase the cost to that Bank of making or maintaining
any such portion or to reduce any sum received or receivable by that Bank with
respect to such portion;    

then, within 30 days after demand by that Bank the Borrower shall pay that Bank
such additional amount or amounts as will compensate that Bank for such
increased cost or reduction. A certificate in reasonable detail of any Bank
setting forth the basis for the determination of such additional amount or
amounts shall, absent obvious error, be conclusive evidence of such amount or
amounts. The Agent shall endeavor to notify the Borrower of any change in
applicable laws, rules, regulations, interpretations or administrative practices
that may give rise to liability under this Section, but the Agent shall have no
liability to the Borrower for failure to so notify the Borrower, and the failure
to give such notification shall not be a defense to the Borrower’s obligation to
pay any amounts under this paragraph (a).

 

(b)Capital Adequacy. If any Bank determines at any time that its Return has been
reduced as a result of any Capital Adequacy Rule Change, that Bank may require
the Borrower to pay it the amount necessary to restore that Bank’s Return to
what it would have been had there been no Capital Adequacy Rule Change, provided
that such Bank is generally charging, or intends to generally charge, such
amounts to its customers that are similarly situated to the Borrower and with
similar credit facilities, to the extent such Bank has the right under such
similar credit facilities to do so (but such Bank shall not be required to
disclose any confidential or proprietary information). For purposes of this
paragraph (b), the following definitions shall apply:    

(i)“Return”, for any calendar quarter or shorter period, means the percentage
determined by dividing (A) the sum of interest and ongoing fees earned by a Bank
under this Agreement during such period by (B) the average capital that Bank is
required to maintain during such period as a result of its being a party to this
Agreement, as determined by that Bank based upon its total capital requirements
and a reasonable attribution formula that takes account of the Capital Adequacy
Rules then in effect. Return may be calculated for each calendar quarter and for
the shorter period between the end of a calendar quarter and the date of
termination in whole of this Agreement.    

(ii)“Capital Adequacy Rule” means any law, rule, regulation or guideline
regarding capital adequacy or liquidity that applies to any Bank, or the
interpretation thereof by any governmental or regulatory authority including,
without limitation, any agency of the European Union or similar monetary or
multinational authority. Capital Adequacy Rules include rules requiring
financial institutions to maintain total capital or liquidity in amounts based
upon percentages of outstanding loans, binding loan commitments and letters of
credit.

 



 -19-

 

 

(iii)“Capital Adequacy Rule Change” means any change in any Capital Adequacy
Rule occurring after the date of this Agreement, but does not include any
changes in applicable requirements that at the date hereof are scheduled to take
place under the existing Capital Adequacy Rules or any increases in the capital
or liquidity that any Bank is required to maintain to the extent that the
increases are required due to a regulatory authority’s assessment of that Bank’s
financial condition. For the avoidance of doubt, any changes resulting from
requests, rules, guidelines or directives concerning capital adequacy or
liquidity (x) issued in connection with the Dodd-Frank Wall Street Reform and
Consumer Protection Act or (y) promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall be deemed to occur after the date of this
Agreement, regardless of the date enacted, adopted or issued.    

(iv)“Bank” includes (but is not limited to) the Agent, the Banks, as defined
elsewhere in this Agreement, any assignee of any interest of any Bank hereunder,
any participant in the loans made hereunder and any holding company of any of
the foregoing.    

The initial notice sent by a Bank shall be sent as promptly as practicable after
that Bank learns that its Return has been reduced, shall include a demand for
payment of the amount necessary to restore that Bank’s Return for the quarter in
which the notice is sent, shall state in reasonable detail the cause for the
reduction in that Bank’s Return and that Bank’s calculation of the amount of
such reduction, and shall include that Bank’s representation that it has made
similar demand on one or more other commercial borrowers with revolving or term
loans in excess of $500,000. Thereafter, that Bank may send a new notice during
each calendar quarter setting forth the calculation of the reduced Return for
that quarter and including a demand for payment of the amount necessary to
restore that Bank’s Return for that quarter. A Bank’s calculation in any such
notice shall be conclusive and binding absent demonstrable error.

 

(c)Funding Exceptions. The Borrower shall also compensate any Bank, upon written
request by that Bank (which request shall set forth the basis for requesting
such amounts), for all losses and imputed costs in respect of any interest or
other consideration paid by that Bank to lenders of funds borrowed by it or
deposited with it to maintain any portion of the principal balance of any
Advances at a LIBO Rate which that Bank sustains (i) on account of any failure
of the Borrower to borrow at a LIBO Rate on a date specified therefor in a
notice provided by the Borrower to the Agent under Section 5.2 of this Agreement
or (ii) due to any payment or prepayment (whether pursuant to Section 6.2, 6.3,
9.2(d) or 10.2) of any Advance bearing interest at a LIBO Rate on a date other
than the last day of the applicable Interest Period for such Advance. A
certificate as to any such loss or cost (including calculations, in reasonable
detail, showing how the applicable Bank computed such loss or cost) shall be
promptly submitted by that Bank to the Borrower and shall, in the absence of
manifest error, be conclusive and binding as to the amount thereof. Such loss or
cost may be computed as though the applicable Bank acquired deposits in the
London interbank market to fund that portion of the principal balance whether or
not such Bank actually did so.

 



 -20-

 

 

5.5Mitigation of Yield Protection.

 

Each Bank hereby agrees that, commencing as promptly as practicable after it
becomes aware of the occurrence of any event giving rise to the operation of
Section 5.4 or 6.5 with respect to such Bank, such Bank will give notice thereof
through the Agent to the Borrower. The Borrower may at any time, by notice
through the Agent to any Bank, request that such Bank change its lending office
as to any Advance or type of Advance or that it specify a new lending office
with respect to its Commitment and any Advance held by it or that it rebook any
such Advance with a view to avoiding or mitigating the consequences of an
occurrence such as described in the preceding sentence, and such Bank will use
reasonable efforts to comply with such request unless, in the opinion of such
Bank, such change or specification or rebooking is inadvisable or might have an
adverse effect, economic or otherwise, upon it, including its reputation. In
addition, each Bank agrees that, except for changes or specifications or
rebookings required by law or effected pursuant to the preceding sentence, if
the result of any change or change of specification of lending office or
rebooking would, but for this sentence, be to impose additional costs or
requirements upon the Borrower pursuant to Section 5.4 or Section 6.5 (which
would not be imposed absent such change or change of specification or rebooking)
by reason of legal or regulatory requirements in effect at the time thereof and
of which such Bank is aware at such time, then such costs or requirements shall
not be imposed upon the Borrower but shall be borne by such Bank. All expenses
incurred by any Bank in changing a lending office or specifying another lending
office of such Bank or rebooking any Advance in response to a request from the
Borrower shall be paid by the Borrower. Nothing in this Section 5.5 (including,
without limitation, any failure by a Bank to give any notice contemplated in the
first sentence hereof) shall limit, reduce or postpone any obligations of the
Borrower under Section 5.4 or Section 6.5, including any obligations payable in
respect of any period prior to the date of any change or specification of a new
lending office or any rebooking of any Advance.

 



 -21-

 

 

6.DISBURSEMENTS AND PAYMENTS   

6.1Requests for Borrowings.

 

Each Borrowing shall occur on written or telephonic request (confirmed
immediately in writing) to the Agent (and in the case of a LIBO Rate Borrowing
denominated in a Committed Currency, to the London Sub-Agent) from a person
believed by the Agent to be an officer of or other authorized representative for
the Borrower. A request for a Borrowing must be received by the Agent (and in
the case of a LIBO Rate Advance denominated in a Committed Currency, to the
London Sub-Agent) (i) not later than 1:00 P.M. on the day that such Borrowing is
to be made in the case of a Borrowing that is to bear interest initially at the
Floating Rate or (ii) not later than 11:00 A.M. on the day three Business Days
before the Business Day which is the first day of the applicable Interest Period
for such Borrowing in the case of a Borrowing denominated in Dollars that is to
bear interest initially (in whole or in part) at a LIBO Rate, (y) 2:00 P.M.
(London time) on the day three Business Days before the Business Day which is
the first day of the applicable Interest Period for such Borrowing in the case
of a Borrowing denominated in any Committed Currency. Each Borrowing denominated
in any Committed Currency shall bear interest at a LIBO Rate. Each Borrowing
must be in an amount not less than the Borrowing Minimum or a multiple thereof
and shall consist of Advances in the same currency made on the same day by the
Banks ratably according to their respective Commitments. Each such notice of a
Borrowing shall specify the requested (i) date of such Borrowing, (ii) whether
the Advances comprising such Borrowing are to be LIBO Rate Advances,
(iii) aggregate amount of such Borrowing, and (iv) in the case of a Borrowing
consisting of LIBO Rate Advances, initial Interest Period and currency for each
such Advance. Upon receipt of any such request, the Agent shall notify the Banks
of the intended Borrowing no later than 2:00 P.M. on the date such request for
such Borrowing is received by the Agent. At or before 3:00 P.M. on the date the
requested Borrowing is to be made, in the case of a Borrowing consisting of
Advances denominated in Dollars, and before 11:00 A.M. (London time) on the date
of such Borrowing, in the case of a Borrowing consisting of Advances denominated
in any Committed Currency, each Bank shall remit its Percentage of the requested
Borrowing to the Agent at the applicable Agent's Account in immediately
available funds. Prior to the close of business on the day the requested
Borrowing is to be made, the Agent shall disburse such funds by crediting the
same to the Borrower’s demand deposit account maintained with the Agent or in
such other manner as the Agent and any officer of the Borrower may agree in
writing. Any Borrowing that is to initially bear interest at a LIBO Rate shall
also be subject to all conditions set forth in Section 5.2 hereof.



 

Unless the Agent shall have received notice from a Bank prior to the time of any
Borrowing that such Bank will not make available to the Agent such Bank’s
ratable portion of such Borrowing, the Agent may assume that such Bank has made
such portion available to the Agent on the date of such Borrowing in accordance
with this Section 6.1 and the Agent may, in reliance upon such assumption, make
available to the Borrower on such date a corresponding amount. If and to the
extent that such Bank shall not have so made such ratable portion available to
the Agent, such Bank and the Borrower severally agree to repay to the Agent
forthwith on demand such corresponding amount together with interest thereon,
for each day from the date such amount is made available to the Borrower until
the date such amount is repaid to the Agent, at (i) in the case of the Borrower,
the interest rate applicable at the time to such Advances comprising such
Borrowing and (ii) in the case of such Bank, (A) the NYFRB Rate, in the case of
Advances denominated in Dollars or (B) the cost of funds incurred by the Agent
in respect of such amount in the case of Advances denominated in Committed
Currencies. If such Bank shall repay to the Agent such corresponding amount,
such amount so repaid shall constitute such Bank’s Advance as part of such
Borrowing for purposes of this Agreement.

 



 -22-

 

 

6.2Payments.

 

(a)Generally. The Borrower shall initiate all payments, except with respect to
principal of, interest on, and other amounts relating to, Advances denominated
in a Committed Currency, of principal, interest, fees and other payments due
under this Agreement and all prepayments with respect to this Agreement to the
Banks by means of payment made by the Borrower to the Agent in Dollars not later
than 12:00 noon in same day funds for the account of the Banks. The Borrower
shall initiate each payment with respect to principal of, interest on, and other
amounts relating to, Advances denominated in a Committed Currency, not later
than 11:00 A.M. (at the Payment Office for such Committed Currency) on the day
when due in such Committed Currency to the Agent, by deposit of such funds to
the applicable Agent's Account in same day funds. All such payments shall be
made in immediately available funds. Any payment due on a day on which the Agent
is not open for substantially all of its business shall be due on the next day
on which the Agent is so open. Whenever any payment hereunder shall be stated to
be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or fee or commission, as the
case may be; provided, however, that, if such extension would cause payment of
interest on or principal of LIBO Rate Advances to be made in the next following
calendar month, such payment shall be made on the next preceding Business Day.
Absent obvious error, the records of the Agent will be conclusive evidence of
the principal and accrued interest owing with respect to all Advances.    

(b)Advances: Interest Payments. Interest accruing on the Advances during any
month at the Floating Rate shall be payable quarterly in arrears on the last day
of each March, June, September and December and at maturity. Interest accruing
on the Advances at the LIBO Rate shall be payable on the last day of the
applicable Interest Period and at maturity and, if the applicable Interest
Period has a duration of longer than three months, on the day during such
Interest Period that is every three months after the first day of such Interest
Period.    

(c)Advances: Principal Payment. The entire principal balance of the Advances
owing to each Bank shall be due and payable in full on the Commitment
Termination Date applicable to such Bank.    

To the extent that the Agent receives funds for application to the amounts owing
by the Borrower under or in respect of this Agreement or any Note in currencies
other than the currency or currencies required to enable the Agent to distribute
funds to the Banks in accordance with the terms of this Section 6.2, the Agent
shall be entitled to convert or exchange such funds into Dollars or into a
Committed Currency or from Dollars to a Committed Currency or from a Committed
Currency to Dollars, as the case may be, to the extent necessary to enable the
Agent to distribute such funds in accordance with the terms of this Section 6.2;
provided that the Borrower and each of the Banks hereby agree that the Agent
shall not be liable or responsible for any loss, cost or expense suffered by the
Borrower or such Bank as a result of any conversion or exchange of currencies
effected pursuant to this Section 6.2 or as a result of the failure of the Agent
to effect any such conversion or exchange, except for such loss, cost or expense
due to the Agent’s negligence, gross negligence or willful misconduct, as
determined by a court of competent jurisdiction in a final non-appealable
judgment; and provided further that the Borrower agrees to indemnify the Agent
and each Bank, and hold the Agent and each Bank harmless, for any and all
losses, costs and expenses incurred by the Agent or any Bank for any conversion
or exchange of currencies (or the failure to convert or exchange any currencies)
in accordance with this Section 6.2 except for such losses, costs or expenses
due to the Agent’s or Bank’s negligence, gross negligence or willful misconduct,
as determined by a court of competent jurisdiction in a final non-appealable
judgment.



 -23-

 

 

 

6.3Prepayments.

 

(a) Optional. The Borrower may prepay the Advances in whole at any time or from
time to time in part, without penalty or premium, provided that (i) prepayment
of any Bank’s Advances must be accompanied by pro rata prepayment of each other
Bank’s Advances, (ii) any partial prepayment must be in an aggregate amount not
less than $5,000,000 (or the approximate Equivalent thereof in any Committed
Currency), (iii) prepayment of any principal bearing interest at a Base Rate may
be made only on one Business Day’s notice to the Agent, and (iv) any prepayment
of Advances, which at the time of such prepayment bear interest at a LIBO Rate,
shall be (A) made only on three Business Days’ notice to the Agent, (B) in a
principal amount equal to that portion of the entire Borrowing to which any
given LIBO Rate was applicable, and (C) accompanied by accrued interest on such
prepayment through the date of prepayment and additional compensation calculated
in accordance with Section 5.4(c) hereof.

 

(b) Mandatory. If, on any date, the Agent notifies the Borrower that, on any
interest payment date, the sum of (i) the aggregate principal amount of all
Advances denominated in Dollars then outstanding plus (ii) the Equivalent in
Dollars (determined on the third Business Day prior to such interest payment
date) of the aggregate principal amount of all Advances denominated in Committed
Currencies then outstanding exceeds 105% of the aggregate Commitments of the
Banks on such date, the Borrower shall, as soon as practicable and in any event
within two Business Days after receipt of such notice, subject to the proviso to
this sentence set forth below, prepay the outstanding principal amount of any
Advances in an aggregate amount sufficient to reduce such sum to an amount not
to exceed 100% of the aggregate Commitments of the Banks on such date together
with any interest accrued to the date of such prepayment on the aggregate
principal amount of Advances prepaid; provided that if the aggregate principal
amount of Floating Rate Advances outstanding at the time of such required
prepayment is less than the amount of such required prepayment, the portion of
such required prepayment in excess of the aggregate principal amount of Floating
Rate Advances then outstanding shall be deferred until the earliest to occur of
the last day of the Interest Period of the outstanding LIBO Rate Advances in an
amount equal to the excess of such required prepayment. The Agent shall give
prompt notice of any prepayment required under this Section 6.3(b) to the
Borrower and the Banks, and shall provide prompt notice to the Borrower of any
such notice of required prepayment received by it from any Bank.

 

6.4Termination or Reduction of the Commitments.

 

The Borrower may from time to time on at least ten calendar days’ prior notice
received by the Agent (which shall promptly advise each Bank thereof) terminate
the Commitments of the Banks in whole or permanently reduce the Commitments of
the Banks in part, provided that (i) the Commitments of the Banks may not be
terminated in whole at any time that any Advance remains outstanding, (ii) each
partial reduction of the Commitments of the Banks shall be in the minimum amount
of $10,000,000 or in a multiple of $10,000,000 in excess thereof, (iii) each
partial reduction of the Commitments of the Banks shall be pro rata as to all of
the Commitments of the Banks on the basis of the respective Percentages of the
Banks, and (iv) no partial reduction of the Commitments of the Banks shall
reduce the aggregate amount of the Commitments of the Banks to an amount less
than the Aggregate Outstandings.

 



-24-

 

 

6.5Taxes.

 

(a)All payments made by the Borrower to the Agent or any Bank (herein any
“Payee”) under or in connection with this Agreement shall be made without any
setoff or other counterclaim, and free and clear of and without deduction for or
on account of any present or future Taxes now or hereafter imposed by any
governmental or other authority, except to the extent that such deduction or
withholding is compelled by law. As used herein, the term “Taxes” shall include
all income, excise and other taxes of whatever nature (other than taxes
generally assessed on the overall net income of the Payee by the government or
other authority of the country, state or political subdivision in which such
Payee is incorporated or in which the office through which the Payee is acting
is located) as well as all levies, imposts, duties, charges, or fees of whatever
nature. If the Borrower is compelled by law to make any such deductions or
withholdings it will:

    (i)pay to the relevant authorities the full amount required to be so
withheld or deducted;

    (ii)provided that such Payee has furnished to the Agent and the Borrower
U.S. Internal Revenue Service Form W-8BEN-E or W-8ECI, or W-9, properly claiming
entitlement to exemption from U.S. Federal withholding tax on all interest
payments hereunder), pay such additional amounts (including, without limitation,
any penalties, interest or expenses) as may be necessary in order that the net
amount received by each Payee after such deductions or withholdings (including
any required deduction or withholding on such additional amounts) shall equal
the amount such Payee would have received had no such deductions or withholdings
for Taxes been made; and

    (iii)promptly forward to the Agent (for delivery to such Payee) an official
receipt or other documentation satisfactory to the Agent evidencing such payment
to such authorities.

    (b)If any Taxes otherwise payable by the Borrower pursuant to the foregoing
paragraph are directly asserted against any Payee, such Payee may pay such Taxes
and the Borrower promptly shall reimburse such Payee to the full extent
otherwise required by such paragraph. The obligations of the Borrower under this
Section 6.5 shall survive any termination of this Agreement. Each Bank by its
execution of this Agreement does hereby represent (and each additional Bank by
its execution of any Assignment Certificate pursuant to Section 11.11 shall be
deemed to represent) to each other Bank, the Agent and the Borrower that if such
Bank or additional Bank is organized under the laws of any jurisdiction other
than the United States or any state thereof, such Bank or additional Bank has
furnished to the Agent and the Borrower either U.S. Internal Revenue Service
Form W-8BEN-E or W-8ECI, or W-9, as applicable. If the form provided by a Bank
or additional Bank at the time such Bank or additional Bank first becomes a
party to this Agreement indicates a United States interest withholding tax rate
in excess of zero, withholding tax at such rate shall be considered excluded
from Taxes.

 



-25-

 

 

(c)If the Borrower makes an increased tax payment to a Bank under the foregoing
clause (a)(ii) and that Bank determines in its absolute discretion that (a) a
tax credit is attributable to that tax payment, and (b) that Bank has obtained,
utilized and fully retained that tax credit on an affiliated group basis, then
such Bank shall pay an amount to the Borrower which that Bank determines in its
absolute discretion will leave it (after that payment) in the same after-tax
position as it would have been in had the payment under clause (a)(ii) not been
required to be made by the Borrower; provided, however, that (i) such Bank shall
be the sole judge of the amount of such tax credit and the date on which it is
received, (ii) no Bank shall be obliged to disclose information regarding its
tax affairs or tax computations, (iii) nothing herein shall interfere with a
Bank’s right to manage its tax affairs in whatever manner it sees fit, and (iv)
if such Bank shall subsequently determine that it has lost the credit of all or
a portion of such tax credit, the Borrower shall promptly remit to such Bank the
amount certified by such Bank to be the amount necessary to restore such Bank to
the position it would have been in if no payment had been made pursuant to this
sentence.

 

6.6Judgment Currency.

 

If, for the purpose of obtaining judgment in any court, it is necessary to
convert a sum due under this Agreement in Dollars or any alternative currency
(the “Specified Currency”) into another currency (the “Judgment Currency”), the
rate of exchange which shall be applied shall be that at which, in accordance
with normal banking procedures, the Agent could purchase the Specified Currency
with the amount of the Judgment Currency on the Business Day next preceding the
day on which such judgment is rendered. The obligation of the Borrower with
respect to any such sum due from it to the Agent or any Bank (each, an “Entitled
Person”) shall, notwithstanding the rate of exchange actually applied in
rendering such judgment, be discharged only to the extent that on the Business
Day following receipt by such Entitled Person of any sum adjudged to be due
under this Agreement in the Judgment Currency, such Entitled Person may, in
accordance with normal banking procedures, purchase and transfer to the required
location of payment the Specified Currency with the amount of the Judgment
Currency so adjudged to be due; and the Borrower hereby, as a separate
obligation and notwithstanding any such judgment, agrees to indemnify such
Entitled Person against, and to pay such Entitled Person on demand, in the
applicable Specified Currency, any difference between the sum originally due to
such Entitled Person in the Specified Currency and the amount of the Specified
Currency so purchased and transferred on that Business Day.

 



-26-

 

 

6.7Defaulting Banks. Notwithstanding any provision of this Agreement to the
contrary, if any Bank becomes a Defaulting Bank, then the following provisions
shall apply for so long as such Bank is a Defaulting Bank:

 

(a)               fees shall cease to accrue on the unfunded portion of the
Commitment of such Defaulting Bank pursuant to Section 4.1; and

 

(b)              the Credit Exposure of such Defaulting Bank shall not be
included in determining whether the Required Banks have taken or may take any
action hereunder (including any consent to any amendment, waiver or other
modification pursuant to Section 12.4); provided, that this clause (b) shall not
apply to the vote of a Defaulting Bank in the case of an amendment, waiver or
other modification requiring the consent of such Bank or each Bank affected
thereby.

 

In the event that the Agent and the Borrower each agrees that a Defaulting Bank
has adequately remedied all matters that caused such Bank to be a Defaulting
Bank, then such Bank shall purchase at par such of the Advances of the other
Banks as the Agent shall determine may be necessary in order for such Bank to
hold such Advances in accordance with its Percentage.

 

6.8Replacement of Defaulting Banks.

 

If any Bank becomes a Defaulting Bank, then the Borrower may, at its sole
expense and effort, upon notice to such Bank and the Agent, require such Bank to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 11.11), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Bank, if a Bank accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Agent, which consent shall not unreasonably be withheld,
conditioned or delayed and (ii) such Bank shall have received payment of an
amount equal to the outstanding principal of its Advances, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts). A Bank shall not be
required to make any such assignment and delegation if, prior thereto, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

7.CONDITIONS PRECEDENT

 

On or before the date hereof, the Borrower shall deliver to the Agent the
documents detailed in Exhibit A, properly executed and in form and content
acceptable to the Agent and the Banks. For purposes of determining compliance
with the conditions of this Section 7, each Bank shall be deemed to have
consented to, approved or accepted or to be satisfied with each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to the Banks unless an officer of the Agent responsible for the
transactions contemplated by this Agreement shall have received notice from such
Bank prior to the date hereof, specifying its objection thereto.

 



-27-

 

 

8.REPRESENTATIONS AND WARRANTIES

 

To induce the Agent and the Banks to enter into this Agreement, the Borrower
makes the representations and warranties contained in Exhibit B. Each request
for a Borrowing under this Agreement, each increase of Commitments in accordance
with Section 2.6 and each extension of Commitments in accordance with Section
2.7 constitutes a reaffirmation of these representations and warranties (other
than, in the case of any Borrowing, the representations and warranties listed as
“Material Adverse Effect”, “Litigation” and “Environmental Matters” on Exhibit
B) as of the date of such Borrowing, such increase or such extension; provided,
that in the case of each increase or extension, all references in the
representations and warranties listed as “Material Adverse Effect”, “Litigation”
and “Environmental Matters” on Exhibit B to financial statements, and to annual
reports, quarterly reports or current reports filed with the SEC, shall be
deemed to refer to the corresponding versions of those documents most recently
delivered by the Borrower in accordance with Section 9.1 prior to the date of
such increase or extension.

 

9.COVENANTS.

 

From the date hereof through the Commitment Termination Date, and thereafter
until the Advances are paid in full, unless the Required Banks (or the Agent,
with the consent of the Required Banks) shall otherwise agree in writing, the
Borrower shall do the following:

 

9.1Financial Information

 

The Borrower shall deliver to the Agent:

 

(a)Annual Financial Statements. Within 100 days of the Borrower’s fiscal year
end, the Borrower’s consolidated annual financial statements. The statements
must be audited with an unqualified opinion by a certified public accountant
acceptable to the Agent.    

(b)Interim Financial Statements. Within 60 days of each Fiscal Quarter, the
Borrower’s interim financial statements. These statements will be prepared on a
consolidated basis and in accordance with GAAP. These statements will include a
statement of cash flows.    

(c)Compliance Certificate. Concurrent with the financial statements required
above, a compliance certificate, in the form of Exhibit E, signed by an officer
of the Borrower, attesting to the accuracy of the financial statements, and
demonstrating in form acceptable to the Agent that the Borrower remains in
compliance with the covenants detailed in this Agreement.    

(d)Notices. Promptly upon becoming aware of the same, written notice of any
Default or Event of Default.    

(e)Additional Information. Promptly following any request therefor, (x) such
other information as the Agent or any Bank (through the Agent) may reasonably
request and (y) information and documentation reasonably requested by the Agent
or any Bank for purposes of compliance with applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act and the
Beneficial Ownership Regulation..

 



-28-

 

 

(f)Beneficial Ownership Certification. Promptly upon becoming aware of the same,
written notice of any change in the information provided in the Beneficial
Ownership Certification delivered to such Bank that would result in a change to
the list of beneficial owners identified in such certification.

 

The Borrower shall deliver the statements required under paragraphs (a) and (b)
to the Agent by e-mail containing either the body of such statements or a
hyperlink to the location of such statements on the World Wide Web. Upon the
Agent’s receipt of any of the foregoing from the Borrower, the Agent shall
promptly deliver a copy of the same to each Bank, transmitted in the manner
received by the Agent.

 

9.2Covenants

 

The Borrower shall:

 

(a)Negative Pledge. Not create, incur or suffer to exist any pledge, lien,
security interest, assignment or transfer upon or of any of the Borrower’s
accounts receivable or other rights to payment, whether now existing or
hereafter created or existing; provided, however, nothing in this Section 9.2(a)
shall prohibit the Borrower from (i) assigning or transferring certain of its
accounts receivable in connection with a sale of the part of its business from
which such accounts receivable have arisen, or (ii) transferring not more than
25% of its accounts receivable (with such percentage determined by face amount
of the accounts receivable as of the time immediately before such transfer) to a
Securitization Entity in connection with a Securitization Transaction, so long
as the Borrower receives reasonably equivalent value on account of such
transfer.    

(b)Taxes. Pay, when due, all taxes, assessments and governmental charges levied
or imposed upon the Borrower; provided, however, the Borrower shall not be
required to pay any such tax, assessment or governmental charge whose amount,
applicability or validity is being contested in good faith by appropriate
proceedings and for which adequate reserves have been established by the
Borrower in accordance with generally accepted accounting principles.    

(c)Insurance. Cause its properties to be adequately insured against loss or
damage and to carry such other insurance as is usually carried by persons
engaged in the same or similar business. Such insurance shall either be
maintained by the Borrower through self-insurance through captive insurance
companies or by insurance issued by reputable and solvent insurance companies.
   

(d)Merger. Refrain from being acquired by any other entity and refrain from
transferring all or substantially all of its assets to, or consolidating,
merging or otherwise combining with, any other entity where the Borrower is not
the surviving entity; provided, however, the Borrower’s failure to comply with
the requirements of this Section 9.2(d) shall not constitute an Event of Default
under Section 10.1(f) of this Agreement, but instead shall give the Required
Banks the right, by written notice to the Borrower, to demand payment of unpaid
principal, accrued interest and all other amounts payable under this Agreement
and to terminate the Commitments, with such demand and termination to be
effective thirty calendar days’ following such written notice from the Required
Banks to the Borrower.

 



-29-

 

 

(e)Maintenance of Properties. Make all repairs, renewals or replacements
necessary to keep its plant, properties and equipment in good working condition;
provided, however, that nothing in this Section 9.2(e) shall prevent the
Borrower from discontinuing the operation or maintenance of such plant,
properties or equipment if such discontinuance is, in the judgment of the
Borrower, desirable in the conduct of its business.    

(f)Books and Records. Maintain adequate books and records in accordance with
generally accepted accounting principles.    

(g)Compliance with Laws. Comply with all material laws and regulations
applicable to its business.    

(h)Preservation of Rights. Maintain and preserve its corporate existence and all
material rights, privileges, charters and franchises it now has; provided,
however, that the Borrower shall not be required to preserve any such right,
privilege, charter or franchise if the Board of Directors of the Borrower shall
determine that the preservation thereof is no longer desirable in the conduct of
the business of the Borrower.    

(i)Inspection. Upon reasonable notice by the Agent to the Borrower, permit the
Agent or any Bank to visit and inspect the Borrower’s properties and examine its
books and records to the extent the Agent or such Bank determines such
inspection and examination is necessary for the Agent or such Bank to observe
and monitor the Borrower’s financial performance and financial condition and to
assure the Borrower’s compliance with its obligations under this Agreement.    

(j)Use of Proceeds. (x) Use the proceeds of the Advances solely for the
Borrower’s general corporate purposes; provided, however, the proceeds of the
Advances shall not be used by the Borrower (i) in connection with any
acquisition by the Borrower of other businesses, whether through merger,
consolidation, acquisition of assets, acquisition of stock or other ownership
interests or otherwise; or (ii) in connection with or preparation for any case
or proceeding contemplated by Section 10.1(j) hereof; and (y) not request any
Borrowing, and not knowingly use, and use commercially reasonable efforts to
procure that its Subsidiaries and its or their respective directors, officers,
employees and agents shall not knowingly use, the proceeds of any Borrowing (A)
in furtherance of a corrupt offer, payment, promise to pay, or authorization of
the payment or giving of money, or anything else of value, to any Person in a
manner which constitutes (1) a violation of the FCPA, (2) a violation of the
Bribery Act, or (3) a material violation of any other Anti-Corruption Laws, (B)
for the purpose of funding, financing or facilitating any activities, business
or transaction of or with any Sanctioned Person, or in any Sanctioned Country,
except to the extent licensed by the Office of Foreign Assets Control of the
U.S. Department of the Treasury or the U.S. Department of State or otherwise
authorized under the U.S. law, or (C) in any manner that would result in the
violation of any Sanctions applicable to any party hereto.

 



-30-

 

 

(k)Foreign Assets Control. Ensure that neither the Borrower nor any subsidiary
of the Borrower nor any Person who owns a controlling interest in or otherwise
controls the Borrower is or shall be listed on (i) the lists of Specially
Designated Nationals and Blocked Persons maintained by the Department of the
Treasury’s Office of Foreign Assets Control, or (ii) the list of persons whose
property or interests in property are blocked or subject to blocking pursuant to
section 1 of Executive Order 13224 of September 23, 2001.    

(l)Ratio of EBITDA to Interest. Maintain its EBITDA to Interest Ratio as of the
end of each fiscal quarter of the Borrower at not less than 3.0 to 1.    

(m)Anti-Corruption Laws and Sanctions. Maintain in effect and enforce policies
and procedures reasonably designed to ensure compliance by the Borrower, its
Subsidiaries and their respective directors, officers, employees and agents in
all material respects with Anti-Corruption Laws and applicable Sanctions.    

These covenants were negotiated by the Banks and the Borrower based on
information provided to the Banks by the Borrower. A breach of a covenant is an
indication that the risk of the transaction has increased. In consideration for
any waiver or modification of these covenants, the Banks may require: collateral
or other credit support; higher fees or interest rates; and/or revised loan
documentation or monitoring. Any covenant waiver or modification will be made in
the sole discretion of the Required Banks. The foregoing in no way limits the
rights of the Agent and Banks under Section 10 of this Agreement.

 

10.EVENTS OF DEFAULT AND REMEDIES.

 

10.1Default

 

As used herein, “Event of Default” means any of the following:

 

(a)Default in the payment when due of any principal due with respect to any of
the Advances and the continuance of such default for one (1) calendar day.    

(b)Default in the payment when due of any interest, fees, costs, expenses or
other payments required to be paid by the Borrower under this Agreement and the
continuance of such default for five (5) calendar days.    

(c)Default in the payment of unpaid principal, interest and other payments under
this Agreement (other than as set forth in subsections (a) and (b) above)
following the Borrower’s receipt of written notice from the Required Banks
demanding payment thereof as permitted in this Agreement and the passage of
thirty calendar days following such written notice.

 



-31-

 

 

(d)Default in the observance or performance of any covenant or agreement
contained in Section 9.2(a), 9.2(h) (as to corporate existence) or 9.2(l) of
this Agreement.    

(e)Default in the observance or performance of any covenant or agreement
contained in Section 9.1 of this Agreement and continuance of such default for
twenty (20) calendar days.    

(f)Default in the observance or performance of any covenant or agreement
contained in this Agreement or related documents (other than a covenant or
agreement a default in whose performance is elsewhere in this Section 10.1
specifically dealt with) and continuance for more than thirty (30) calendar
days.    

(g)Default in the payment of any indebtedness of the Borrower when due or, if
payable on demand, on demand, or any other default by the Borrower in any
agreement relating to indebtedness or contingent liabilities that would allow
the maturity of such indebtedness to be accelerated, in each case if the
outstanding balance (including principal, interest, and any other sums) of all
such indebtedness or liabilities in default at any one time exceeds
$300,000,000.    

(h)Any representation or warranty made by the Borrower to the Agent or the Banks
proves to be untrue in any material respect.    

(i)The rendering against the Borrower of any final judgment, decree or order for
the payment of money in excess of $500,000,000 (excluding any portion of such
judgment, decree or order which is insured by an unrelated third-party insurer
which has not objected to or denied coverage), and the continuance of such
judgment, decree or order unsatisfied and in effect for any period of ninety
(90) calendar days without a stay of execution.    

(j)With or without the Borrower’s consent, a custodian, trustee or receiver
shall be appointed for the majority of the properties of the Borrower, or a
petition shall be filed by or against the Borrower under the United States
Bankruptcy Code or any similar comprehensive bankruptcy or insolvency law,
whether domestic or foreign.

 

10.2Remedies.

 

Upon the occurrence of any one or more Events of Default, or at any time
thereafter, the Agent may, with the consent of the Required Banks, and shall,
upon request of the Required Banks:

 

 (a)terminate the Commitments;     (b)declare the unpaid principal, accrued
interest and all other amounts payable under this Agreement to be immediately
due and payable; and/or

 



-32-

 

 

(c)exercise any or all remedies available to the Agent or the Banks under the
other Loan Documents or otherwise available by law or agreement.

 

Notwithstanding the foregoing, upon the occurrence of an Event of Default under
paragraph 10.1(j), the Commitments shall immediately terminate and the unpaid
principal, accrued interest and all other amounts payable under this Agreement
will become immediately due and payable.

 

10.3Setoff

 

Each Bank may, upon the occurrence of an Event of Default or at any time
thereafter, without prior notice to the Borrower, set off and apply any and all
deposits held by, and other indebtedness owing by, such Bank to or for the
credit or the account of the Borrower against any and all obligations owing to
such Bank hereunder, whether now or hereafter existing, whether or not the Agent
or such Bank has made demand under this Agreement or any Loan Document and
whether such obligations may be contingent or unmatured. Such right shall be in
addition to and not in lieu of any other rights and remedies available to the
Agent or the Banks under the other Loan Documents or otherwise available by law
or agreement. Each Bank will endeavor to notify the Borrower and the Agent
promptly after any such setoff made by such Bank; provided, however, that the
failure to give such notice shall not affect the validity of such setoff or any
application of funds realized by such setoff. Each Bank shall have the
obligations, if any, specified in Section 11.4 with respect to any amounts
obtained pursuant to this Section 10.3.

 

11.AGENCY

 

11.1Authorization.

 

Each Bank irrevocably appoints and authorizes the Agent to act on behalf of such
Bank to the extent provided herein or in any document or instrument delivered
hereunder or in connection herewith, and to take such other action as may be
reasonably incidental thereto. As to any matters not expressly provided for by
this Agreement or the other Loan Documents, the Agent shall not be required to
exercise any discretion or take any action, but shall be required to act or to
refrain from acting (and shall be fully protected in so acting or refraining
from acting) upon the instructions of the Required Banks, and such instruments
shall be binding upon all Banks.

 

11.2Distribution of Payments and Proceeds.

 

(a)After deduction of any costs of collection as hereinafter provided in
Section 11.3, any fees specified herein or in any Fee Letter, and any servicing
fee provided in any agreement between the Agent and the applicable Bank, the
Agent shall remit to each Bank that Bank’s Percentage of all payments of
principal, interest, fees and other payments that are received by the Agent
under the Loan Documents. Each Bank’s interest in the Loan Documents shall be
payable solely from payments, collections and proceeds actually received by the
Agent under the Loan Documents; and the Agent’s only liability to the Banks
hereunder shall be to account for each Bank’s Percentage of such payments,
collections and proceeds in accordance with this Agreement. If the Agent is ever
required for any reason to refund any such payments, collections or proceeds,
each Bank will refund to the Agent, upon demand, its Percentage of such
payments, collections or proceeds, together with its Percentage of interest or
penalties, if any, payable by the Agent in connection with such refund. The
Agent may, in its sole discretion, make payment to the Banks in anticipation of
receipt of payment from the Borrower. If the Agent fails to receive any such
anticipated payment from the Borrower, each Bank shall promptly refund to the
Agent, upon demand, any such payment made to it in anticipation of payment from
the Borrower, together with interest for each day on such amount until so
refunded at a rate equal to (A) the NYFRB Rate, in the case of Advances
denominated in Dollars or (B) the cost of funds incurred by the Agent in respect
of such amount in the case of Advances denominated in Committed Currencies, for
each such date.

 



-33-

 

 

(b)Notwithstanding the foregoing, if any Bank has wrongfully refused to fund its
Percentage of any Borrowing or other advance as required hereunder, or if the
principal balance of any Bank’s Advances is for any other reason less than its
Percentage of the aggregate principal balances of the Advances, the Agent may
remit all payments received by it to the other Banks until such payments have
reduced the aggregate amounts owed by the Borrower to the extent that the
aggregate amount owing to such Bank hereunder is equal to its Percentage of the
aggregate amount owing to all of the Banks hereunder. The provisions of this
paragraph are intended only to set forth certain rules for the application of
payments, proceeds and collections in the event that a Bank has breached its
obligations hereunder and shall not be deemed to excuse any Bank from such
obligations.

 

11.3Expenses.

 

All payments, collections and proceeds received or effected by the Agent may be
applied, first, to pay or reimburse the Agent (in its capacity as Agent) for all
reasonable costs, expenses, damages and liabilities at any time incurred by or
imposed upon the Agent in connection with this Agreement or any other Loan
Document (including but not limited to all reasonable attorney’s fees,
foreclosure expenses and advances made to protect the security of any
collateral), except to the extent that the Agent shall have previously received
reimbursement of such costs, expenses, damages or liabilities from the Borrower.
If the Agent does not receive payments, collections or proceeds sufficient to
cover any such costs, expenses, damages or liabilities within five (5) calendar
days after their incurrence or imposition, each Bank shall, upon demand, remit
to the Agent its Percentage of the difference between (i) such costs, expenses,
damages and liabilities, and (ii) such payments, collections and proceeds;
provided, however, that no Bank shall be liable for any portion of such costs,
expenses, damages and liabilities resulting from the gross negligence or willful
misconduct of the Agent, as determined by a court of competent jurisdiction in a
final non-appealable judgment.

 

11.4Payments Received Directly by Banks.

 

If any Bank shall obtain any payment or other recovery (whether voluntary,
involuntary, by application of offset or otherwise) on account of principal of
or interest on any Advances other than through distributions made in accordance
with Section 11.2, such Bank shall promptly give notice of such fact to the
Agent and shall purchase from the other Banks such participations in the
Advances as shall be necessary to cause the purchasing Bank to share the excess
payment or other recovery ratably with each of them; provided, however, that if
all or any portion of the excess payment or other recovery is thereafter
recovered from such purchasing Bank, the purchase shall be rescinded and the
purchasing Bank restored to the extent of such recovery (but without interest
thereon). The Borrower agrees that any Bank so purchasing a participation from
another Bank pursuant to this Section 11.4 may, to the fullest extent permitted
by law, exercise all its rights of payment (including the right of set-off) with
respect to such participation as fully as if such Bank were the direct creditor
of the Borrower in the amount of such participation.

 



-34-

 

 

11.5Indemnification.

 

Each Bank severally (but not jointly) hereby agrees to indemnify and hold
harmless the Agent (in its capacity as Agent), as well as the Agent’s agents,
employees, officers and directors, ratably according to the respective
Percentages of each of the Banks from and against any and all losses,
liabilities (including liabilities for penalties), actions, suits, judgments,
demands, damages, costs, disbursements, or expenses (including reasonable
attorneys’ fees and expenses) of any kind or nature whatsoever, which are
imposed on, incurred by, or asserted against the Agent or its agents, employees,
officers or directors in any way relating to or arising out of this Agreement or
the other Loan Documents, or as a result of any action taken or omitted to be
taken by the Agent; provided, however, that no Bank shall be liable for any
portion of any such losses, liabilities (including liabilities for penalties),
actions, suits, judgments, demands, damages, costs, disbursements, or expenses
resulting from the gross negligence or willful misconduct of the Agent, as
determined by a court of competent jurisdiction in a final non-appealable
judgment. Notwithstanding any other provisions of this Agreement or the other
Loan Documents, the Agent shall in all cases be fully justified in failing or
refusing to act hereunder unless it shall be indemnified to its satisfaction by
the Banks against any and all liability and expense that may be incurred by it
by reason of taking or continuing to take any such action.

 

11.6Limitations on Agent’s Power.

 

Notwithstanding any other provision of this Agreement, the Agent shall not have
the power, without the written consent of all of the Banks, to (i) forgive or
reduce any indebtedness of the Borrower arising under this Agreement, (ii) agree
to reduce the rate of interest or fees charged under this Agreement except as
expressly provided in this Agreement, (iii) agree to extend the due date for
payment of principal, interest, fees or any other amount due under this
Agreement, (iv) extend the Commitment Termination Date or increase the amount of
any of the Commitments except as provided in Sections 2.6 and 2.7, (v) amend the
definition of “Required Banks,” (vi) amend this Section 11.6, Section 12.4 or
Section 12.5 of this Agreement, or any provision herein providing for consent or
other action by all Banks, (vii) amend any provision for the pro rata treatment
of the Banks with respect to the sharing of payments of principal or interest or
the making of Advances, or (viii) release the Borrower from personal liability
on account of its obligations hereunder.

 

11.7Exculpation of the Agent by the Banks.

 

The Agent shall be entitled to rely upon advice of counsel concerning legal
matters, and upon any writing which it believes to be genuine or to have been
presented by a proper person. Neither the Agent nor any of its directors,
officers, employees or agents shall (a) be responsible to any of the Banks for
any recitals, representations or warranties contained in, or for the execution,
validity, genuineness, effectiveness or enforceability of this Agreement, any
Loan Document, or any other instrument or document delivered hereunder or in
connection herewith, (b) be responsible to any of the Banks for the validity,
genuineness, perfection, effectiveness, enforceability, existence, value or
enforcement of any collateral security, (c) be under any duty to any of the
Banks to inquire into or pass upon any of the foregoing matters, or to make any
inquiry concerning the performance by the Borrower or any other obligor of its
obligations, or (d) in any event, be liable to any of the Banks for any action
taken or omitted by it or them, except for its or their own gross negligence or
willful misconduct, as determined by a court of competent jurisdiction in a
final non-appealable judgment.

 



-35-

 

 

11.8Agent and Affiliates.

 

The Agent shall have the same rights, powers and obligations hereunder in its
individual capacity as any other Bank, and may exercise or refrain from
exercising the same as though it were not the Agent, and the Agent and its
affiliates may accept deposits from and generally engage in any kind of business
with the Borrower as fully as if the Agent were not the Agent hereunder.

 

11.9Credit Investigation.

 

Each Bank acknowledges that it has made such inquiries and taken such care on
its own behalf as would have been the case had its Commitment been granted and
the Advances made directly by such Bank to the Borrower without the intervention
of the Agent or any other Bank. Each Bank agrees and acknowledges that the Agent
makes no representations or warranties about the creditworthiness of the
Borrower or any other party to this Agreement or with respect to the legality,
validity, sufficiency or enforceability of this Agreement, any Loan Document, or
any other instrument or document delivered hereunder or in connection herewith.

 

11.10Resignation.

 

The Agent may resign as such at any time upon at least 30 days’ prior notice to
the Borrower and the Banks. In the event of any resignation of the Agent, the
Required Banks shall as promptly as practicable appoint a successor Agent. If no
such successor Agent shall have been so appointed by the Required Banks and
shall have accepted such appointment within 30 days after the resigning Agent’s
giving of notice of resignation, then the resigning Agent may, on behalf of the
Banks, appoint a successor Agent, which shall be a commercial bank organized
under the laws of the United States of America or of any State thereof. Upon the
acceptance of any appointment as Agent hereunder by a successor Agent, such
successor Agent shall thereupon be entitled to receive from the prior Agent such
documents of transfer and assignment as such successor Agent may reasonably
request and the resigning Agent shall be discharged from its duties and
obligations under this Agreement. After any resignation pursuant to this
Section, the provisions of this Section shall inure to the benefit of the
successor Agent as to any actions taken or omitted to be taken by it while it is
an Agent hereunder and to the retiring Agent as to any actions taken or omitted
to be taken by it while it was an Agent hereunder.

 



-36-

 

 

11.11Assignments and Participations.

 

(a)Participations. Any Bank may, at its option, sell one or more participations
in that Bank’s Advances; provided, however, (i) no such participation shall
relieve any Bank of its obligations under this Agreement and the other Loan
Documents, including, without limitation, its obligation to make Advances
hereunder on the terms and subject to the conditions set forth herein, (ii) the
Borrower, the Agent and the other Banks shall continue to deal solely and
directly with such Bank granting any such participation in connection with such
Bank’s rights and obligations under this Agreement and the other Loan Documents,
and (iii) no such participant under any such participation shall have any right
to approve any amendment or waiver of any provision of this Agreement or the
other Loan Documents, or to consent to any departure by the Borrower therefrom,
except to the extent that such amendment, waiver or consent would reduce the
principal of, or interest on, the Advances in which such participant has such
participation, or any fees or other amounts payable hereunder if such
participant participates therein, or would postpone any date fixed for any
payment of principal of, or interest on, the Advances in which such participant
has such participation, or any fees or other amounts payable hereunder if such
participant participates therein. Except as set forth in (iii) above, no holder
of any such participation shall be entitled to require the Bank granting such
participation to take or omit to take any action hereunder.    

(b)Assignments.    

(i)Generally. Subject to the limitations set forth in subsection (ii) below, any
Bank may, at its option, assign to another Person all or a part of its
Commitment, Advances and other rights and obligations under this Agreement, but
only pursuant to an Assignment Certificate. From and after the effective date of
any such assignment, the assignee thereunder shall, to the extent that rights
and obligations hereunder have been assigned to it pursuant to such assignment,
have the rights and obligations so assigned to it, and the assigning Bank shall,
to the extent that rights and obligations have been assigned by it pursuant to
such assignment, relinquish its rights and be released from its obligations
under this Agreement. Any Bank making an assignment under this Section shall pay
the Agent a transfer fee in the amount of $3,500 concurrent with such
assignment.    

(ii)Limitations. Notwithstanding paragraph (i):    

(A)Any assignment under paragraph (i) may be made only with the prior written
consent of the Agent and the Borrower, which consent shall not be unreasonably
withheld, conditioned or delayed; provided that the Borrower shall be deemed to
have consented to any such assignment unless it shall object thereto by written
notice to the Agent within ten Business Days after having received notice
thereof.

 



-37-

 

 

(B)Unless the Agent and the Borrower otherwise consent in writing, which consent
shall not be unreasonably withheld, conditioned or delayed, no assignment may be
made to any Person that is not an Eligible Assignee.    

(C)Unless the Agent and the Borrower otherwise consent in writing and except as
provided herein, which consent shall not be unreasonably withheld, conditioned
or delayed, the aggregate Credit Exposure assigned by any Bank shall not exceed
60% of its original Commitment hereunder, as such Commitment may have been
reduced from time to time pursuant to Section 6.4.    

(D)Unless the Agent and the Borrower otherwise consent in writing, which consent
shall not be unreasonably withheld, conditioned or delayed, any assignment of a
part of a Bank’s Commitment, Advances and other rights and obligations must be
in a minimum amount of $10,000,000.    

No consent of the Borrower that would otherwise be required under this
subsection (ii) shall be required during any period in which an Event of Default
exists. No consent of the Agent or the Borrower that would otherwise be required
under this subsection (ii) shall be required in connection with an assignment by
any Bank to any Affiliate of that Bank or to another Bank, that in each case is
an Eligible Assignee.

 

(c)Information. The Borrower authorizes the Agent and each Bank to disclose to
its affiliates and any participant or assignee and any prospective participant
or assignee any and all financial and other information in the possession of the
Agent or that Bank concerning the Borrower.    

(d)Assignment to Federal Reserve Bank. Nothing herein shall prohibit any Bank
from pledging or assigning its rights under this Agreement to any Federal
Reserve Bank in accordance with applicable law.

 

11.12Syndication Agent and Documentation Agent.

 

The Banks identified on the title page as “Syndication Agent” and “Documentation
Agent” shall have no right, power, obligation or liability under this Agreement
or any other Loan Document other than those applicable to all Banks as such.
Each Bank acknowledges that it has not relied, and will not rely, on any Bank so
identified in deciding to enter into this Agreement or in taking or omitting any
action hereunder.

 



-38-

 

 

11.13Delegation of Duties.

 

The Agent may perform any and all of its duties and exercise its rights and
powers hereunder or under any other Loan Document by or through any one or more
sub-agents appointed by the Agent, including the London Sub-Agent. The
exculpatory provisions of this Article shall apply to any such sub-agent.

 

11.14Bank ERISA Representation

 

(a) Each Bank (x) represents and warrants, as of the date such Person became a
Bank party hereto, to, and (y) covenants, from the date such Person became a
Bank party hereto to the date such Person ceases being a Bank party hereto, for
the benefit of, the Agent and not, for the avoidance of doubt, to or for the
benefit of the Borrower, that at least one of the following is and will be true:

 

(i)           such Bank is not using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more Benefit Plans with respect
to such Bank’s entrance into, participation in, administration of and
performance of the Advances, the Commitments or this Agreement,

 

(ii)           the transaction exemption set forth in one or more PTEs, such as
PTE 84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Bank’s entrance into, participation in, administration of and
performance of the Advances, the Commitments and this Agreement,

 

(iii)           (A) such Bank is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Bank to enter into, participate in, administer and perform the Advances,
the Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Advances, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Bank, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such Bank’s
entrance into, participation in, administration of and performance of the
Advances, the Commitments and this Agreement, or

 

(iv)           such other representation, warranty and covenant as may be agreed
in writing between the Agent, in its sole discretion, and such Bank.

 

(b)           In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Bank or (2) a Bank has provided
another representation, warranty and covenant in accordance with sub-clause (iv)
in the immediately preceding clause (a), such Bank further (x) represents and
warrants, as of the date such Person became a Bank party hereto, to, and (y)
covenants, from the date such Person became a Bank party hereto to the date such
Person ceases being a Bank party hereto, for the benefit of, the Agent and not,
for the avoidance of doubt, to or for the benefit of the Borrower, that the
Agent is not a fiduciary with respect to the assets of such Bank involved in
such Bank’s entrance into, participation in, administration of and performance
of the Advances, the Commitments and this Agreement (including in connection
with the reservation or exercise of any rights by the Agent under this
Agreement, any Loan Document or any documents related hereto or thereto).

 



-39-

 

 

As used in this Section:

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

12.MISCELLANEOUS.

 

12.1365-Day Year.

 

All interest on Advances subject to the Floating Rate and LIBO Rate in the case
of Advances denominated in Sterling due under this Agreement will be calculated
based on the actual days elapsed in a 365-day year. All interest on Advances
subject to a LIBO Rate (other than Advances denominated in Sterling) or the
NYFRB Rate and all fees will be calculated based on the actual days elapsed in a
360-day year.

 

12.2GAAP.

 

Except as otherwise stated in this Agreement, all financial information provided
to the Agent or the Banks and all calculations for compliance with financial
covenants will be made using generally accepted accounting principles
consistently applied (“GAAP”).

 

12.3No Waiver; Cumulative Remedies.

 

No failure or delay by the Agent or any Bank in exercising any rights under this
Agreement shall be deemed a waiver of those rights. The remedies provided for in
the Agreement are cumulative and not exclusive of any remedies provided by law.

 

12.4Amendments, Etc.

 

Any amendment, modification, termination, or waiver of any provision of this
Agreement must be in writing and signed by the Agent with the approval of the
Required Banks (or such other number of Banks, if any, as may be required
hereunder for such amendment, modification, termination or waiver).
Notwithstanding the foregoing (i) any modification of the type described in
Section 11.6 shall be effective only if signed by each Bank, and (ii) any
amendment, modification, termination, or waiver of Section 12.18 shall be
effective only if signed by each Bank that is a EEA Financial Institution.

 



-40-

 

 

12.5Binding Effect: Assignment.

 

This Agreement is binding on the Borrower, the Agent and the Banks and their
successors and assigns. The Borrower may not assign its rights hereunder without
the prior written consent of all of the Banks.

 

12.6New York Law.

 

This Agreement is governed by the substantive laws of the State of New York.

 

12.7Severability of Provisions.

 

If any part of this Agreement is unenforceable, the rest of the Agreement may
still be enforced.

 

12.8Integration.

 

This Agreement contains the entire understanding between the parties and
supersedes all other oral or written agreements between the Borrower and the
Agent or any Bank.

 

12.9Notice.

 

(a)          Except as otherwise specified herein, all notices and other
communications hereunder shall be in writing and shall be (i) personally
delivered, (ii) sent by registered mail, postage prepaid, or (iii) transmitted
by telecopy, as follows:

 

(i) if to the Borrower, to it at Building 224-5S 26, 3M Center, St. Paul, MN
55144-1000, Attention of Sarah Grauze (Fax No. (651) 737-0010);

 

(ii) if to the Agent, to JPMorgan Chase Bank, N.A., JPMorgan Loan Services, 500
Stanton Christiana Road, Ops 2, 3rd Floor Newark, DE 19713, Attention of Loan
and Agency Services Group (Fax No. (302) 634-3301);

 

(iii) if to the London Sub-Agent, to J.P. Morgan Europe Limited, 25 Bank Street,
6th Floor, London, E14 5JP; and

 

(iv) if to any other Bank, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire;

 

or, as to each party, at such other address or telecopier number as may
hereafter be designated in a notice by that party to the other party complying
with the terms of this Section. All such notices or other communications shall
be deemed to have been given on (i) the date received if delivered personally,
(ii) the date of posting if delivered by mail, or (iii) the date of transmission
if delivered by telecopy. All communications required hereunder to be delivered
by e-mail shall be transmitted to the e-mail address set forth by the applicable
party’s signature below, or, as to each party, at such other e-mail address as
may hereafter be designated in a notice by that party to the other party
complying with the terms of this Section.

 

-41-

 



 

(b)         So long as JPMorgan or any of its Affiliates is the Agent, materials
required to be delivered pursuant to Section 9.1(a) and (b) shall be delivered
to the Agent in an electronic medium in a format acceptable to the Agent and the
Banks. The Borrower agrees that the Agent may make such materials, as well as
any other written information, documents, instruments and other material
relating to the Borrower, any of its subsidiaries or any other materials or
matters relating to this Agreement, the Notes or any of the transactions
contemplated hereby (collectively, the “Communications”) available to the Banks
by posting such notices on Intralinks or a substantially similar electronic
system (the “Platform”). The Borrower acknowledges that (i) the distribution of
material through an electronic medium is not necessarily secure and that there
are confidentiality and other risks associated with such distribution, (ii) the
Platform is provided “as is” and “as available” and (iii) neither the Agent nor
any of its affiliates warrants the accuracy, adequacy or completeness of the
Communications or the Platform and each expressly disclaims liability for errors
or omissions in the Communications or the Platform. No warranty of any kind,
express, implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of third
party rights or freedom from viruses or other code defects, is made by the Agent
or any of its Affiliates in connection with the Platform.

 

(c)          Each Bank agrees that notice to it (as provided in the next
sentence) (a “Notice”) specifying that any Communications have been posted to
the Platform shall constitute effective delivery of such information, documents
or other materials to such Bank for purposes of this Agreement; provided that if
requested by any Bank the Agent shall deliver a copy of the Communications to
such Bank by email or telecopier. Each Bank agrees (i) to notify the Agent in
writing of such Bank’s e-mail address to which a Notice may be sent by
electronic transmission (including by electronic communication) on or before the
date such Bank becomes a party to this Agreement (and from time to time
thereafter to ensure that the Agent has on record an effective e-mail address
for such Bank) and (ii) that any Notice agreed by such Bank to be deliverable by
email may be sent to such e-mail address.

 

12.10Indemnification by the Borrower.

 

The Borrower hereby agrees to indemnify and hold harmless the Agent and each
Bank, as well as their agents, employees, officers, and directors (collectively,
the “Indemnified Parties” and individually an “Indemnified Party”) from and
against any and all losses, liabilities (including liabilities for penalties),
actions, suits, judgments, demands, damages, costs, disbursements, or expenses
(including reasonable attorneys’ fees and expenses) of any kind or nature
whatsoever, which are imposed on, incurred by, or asserted against an
Indemnified Party in any way relating to or arising out of this Agreement or the
other Loan Documents; provided, however, that the Borrower shall not be liable
for any portion of any such losses, liabilities (including liabilities for
penalties), actions, suits, judgments, demands, damages, costs, disbursements,
or expenses to the extent resulting from (i) an Indemnified Party’s failure to
perform its obligations under this Agreement, or (ii) any negligence, gross
negligence or willful misconduct of an Indemnified Party, as determined by a
court of competent jurisdiction in a final non-appealable judgment. In the case
of an investigation, litigation or other proceeding to which the indemnity in
this paragraph applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by the Borrower, any of its
directors, security holders or creditors, an Indemnified Party or any other
person or an Indemnified Party is otherwise a party thereto and whether or not
the transactions contemplated hereby are consummated.

 



-42-

 

 

No Indemnified Party shall have any liability (whether in contract, tort or
otherwise) to the Borrower or any of its security holders or creditors for or in
connection with the transactions contemplated hereby, except to the extent such
liability is determined in a final non-appealable judgment by a court of
competent jurisdiction to have resulted from such Indemnified Party’s
negligence, gross negligence or willful misconduct, as determined by a court of
competent jurisdiction in a final non-appealable judgment. In no event, however,
shall any Indemnified Party be liable on any theory of liability for any
special, indirect, consequential or punitive damages (including, without
limitation, any loss of profits, business or anticipated savings).

 

12.11Customer Identification - USA Patriot Act Notice.

 

Each Bank and the Agent (for itself and not on behalf of any other party) hereby
notifies the Borrower that, pursuant to the requirements of the USA Patriot Act,
Title III of Pub. L. 107-56, signed into law October 26, 2001 (the “Act”) and
the Beneficial Ownership Regulation, it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Bank or
the Agent, as applicable, to identify the Borrower in accordance with the Act
and the Beneficial Ownership Regulation. The Borrower agrees to promptly provide
such information upon request.

 

12.12Execution in Counterparts.

 

This Agreement and the other Loan Documents may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which counterparts of this Agreement or such other Loan
Document, as the case may be, taken together, shall constitute but one and the
same instrument.

 

12.13Waiver of Jury Trial.

 

THE BORROWER, THE AGENT AND THE BANKS HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL
PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN
TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED
WITH THIS AGREEMENT, THE NOTES AND ANY OTHER LOAN DOCUMENT OR THE RELATIONSHIPS
ESTABLISHED HEREUNDER.

 

12.14Jurisdiction.

 

The Borrower hereby irrevocably and unconditionally (i) agrees that it will not
commence any action, litigation or proceeding of any kind or description,
whether in law or in equity, whether in contract, tort or otherwise, against any
other party hereto arising out of or in any way relating to this Agreement or
any of the other Loan Documents in any forum other than any New York State or
Federal court located in New York County, and any appellate court from any
thereof, (ii) submits, for itself and its property, to the jurisdiction of such
courts over any suit, action or proceeding arising out of or relating to this
Agreement or any of the other Loan Documents and agrees that all claims in
respect of such actions or proceeding may be heard and determined in such state
or federal court, (iii) waives, to the fullest extent it may effectively do so,
any defense of an inconvenient forum to the maintenance of such action or
proceeding and (iv) consents to the service of any process, summons, notice or
document in any such suit, action or proceeding by registered mail addressed to
the Borrower at its address referred to in Section 12.9. The Borrower agrees
that a final judgment in any such action or proceeding may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Section 12.14 shall affect the right of the Agent or any Bank to
serve legal process in any other manner permitted by law or affect the right of
the Agent or any Bank to bring any action or proceeding against the Borrower or
its property in the courts of other jurisdictions.

 



-43-

 

 

12.15Substitution of Currency.

 

If a change in any Committed Currency occurs pursuant to any applicable law,
rule or regulation of any governmental, monetary or multi-national authority,
this Agreement (including, without limitation, the definitions of LIBO Base
Rate) will be amended to the extent determined by the Agent (acting reasonably
and in consultation with the Borrower) to be necessary to reflect the change in
currency and to put the Banks and the Borrower in the same position, so far as
possible, that they would have been in if no change in such Committed Currency
had occurred.

 

12.16No Fiduciary Relationship.

 

The Agent and the Banks may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
neither the Agent nor any Lender has any obligation to disclose any of such
interest to the Borrower or its Affiliates. The Borrower acknowledges that the
Banks have no fiduciary relationship with, or fiduciary duty to, the Borrower
arising out of or in connection with this Agreement or the other Loan Documents,
and the relationship between each Bank and the Borrower is solely that of
creditor and debtor.  This Agreement and the other Loan Documents do not create
a joint venture among the parties hereto.

 

12.17Waiver of Prior Notice under Existing Credit Agreement.

 

Each of the Borrower and the Banks that are parties to the Existing Credit
Agreement, which Banks constitute the “Required Banks ” under and as defined in
the Existing Credit Agreement, hereby waive any requirement that notice of the
termination of the commitments and prepayment in full of the amounts owing
thereunder be delivered in advance of such termination or prepayment and agree
that, on the Effective Date, the Existing Credit Agreement shall be amended and
restated in full as set forth herein.

 

-44-

 



 

12.18 Acknowledgement and Consent to Bail-In of Certain Financial Institutions.

 

Notwithstanding anything to the contrary in this Agreement or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges and accepts that any liability of any Bank under or in
connection with this Agreement may be subject to Bail-In Action by the relevant
Resolution Authority and acknowledges and accepts to be bound by the effect of:

 

(a)the application of any Write-Down and Conversion Powers by a Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Bank hereto that is subject to the Write-Down and Conversion Powers of
any Resolution Authority; and

 

(b)any Bail-In Action on any such liability, including, if applicable:

 

(i)       a reduction in full or in part or cancellation of any such liability;

 

(ii)      a conversion of all, or a portion of, such liability into shares or
other instruments of ownership that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement; or

 

(iii)     the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any Resolution Authority.

 

As used in this Agreement:

 

“Article 55 BRRD” means Article 55 of Directive 2014/59/EU establishing a
framework for the recovery and resolution of credit institutions and investment
firms.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers.

 

“Bail-In Legislation” means:

 

(a)          with respect to an EEA Member Country which has implemented, or
which at any time implements, Article 55 BRRD, the relevant implementing law or
regulation as described in the EU Bail-In Legislation Schedule from time to
time; and

 

(b)          with respect to any state other than such an EEA Member Country or
(to the extent that the United Kingdom is not such an EEA Member Country) the
United Kingdom, any analogous law or regulation from time to time which requires
contractual recognition of any Write-Down and Conversion Powers contained in
that law or regulation.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 



-45-

 

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Resolution Authority” means any body which has authority to exercise any
Write-Down and Conversion Powers.

 

“UK Bail-In Legislation” means (to the extent that the United Kingdom is not an
EEA Member Country which has implemented, or implements, Article 55 BRRD) Part I
of the United Kingdom Banking Act 2009 and any other law or regulation
applicable in the United Kingdom relating to the resolution of unsound or
failing banks, investment firms or other financial institutions or their
affiliates (otherwise than through liquidation, administration or other
insolvency proceedings).

 

“Write-Down and Conversion Powers” means:

 

(a)       with respect to any Bail-In Legislation described in the EU Bail-In
Legislation Schedule from time to time, the powers described as such in relation
to that Bail-In Legislation in the EU Bail-In Legislation Schedule;

 

(b)       in relation to any other applicable Bail-In Legislation:

 

(i)any powers under that Bail-In Legislation to cancel, transfer or dilute
shares issued by a Person that is a bank or investment firm or other financial
institution or affiliate of a bank, investment firm or other financial
institution, to cancel, reduce, modify or change the form of a liability of such
a Person or any contract or instrument under which that liability arises, to
convert all or part of that liability into shares, securities or obligations of
that Person or any other Person, to provide that any such contract or instrument
is to have effect as if a right had been exercised under it or to suspend any
obligation in respect of that liability or any of the powers under that Bail-In
Legislation that are related to or ancillary to any of those powers; and

 

(ii)any similar or analogous powers under that Bail-In Legislation; and

 

(c)       with respect to any UK Bail-In Legislation:

 

(i)any powers under that UK Bail-In Legislation to cancel, transfer or dilute
shares issued by a Person that is a bank or investment firm or other financial
institution or affiliate of a bank, investment firm or other financial
institution, to cancel, reduce, modify or change the form of a liability of such
a Person or any contract or instrument under which that liability arises, to
convert all or part of that liability into shares, securities or obligations of
that Person or any other Person, to provide that any such contract or instrument
is to have effect as if a right had been exercised under it or to suspend any
obligation in respect of that liability or any of the powers under that UK
Bail-In Legislation that are related to or ancillary to any of those powers; and

 

(ii)any similar or analogous powers under that UK Bail-In Legislation.

 



-46-

 

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the day
and year first above written.

 

  3M COMPANY       By: /s/ Sarah Grauze     Name: Sarah Grauze     Title:
Treasurer and Vice President, Finance

   

3M Five Year Credit Agreement

 





 

 

  JPMORGAN CHASE BANK, N.A., as
Agent and as Bank       By /s/ Gene Riego de Dios     Name: Gene Riego de Dios  
  Title: Executive Director           CITIBANK, N.A.       By /s/ Susan Olsen  
  Name: Susan Olsen     Title: Vice President           DEUTSCHE BANK AG NEW
YORK
BRANCH       By /s/ Ming K. Chu     Name: Ming K. Chu     Title: Director      
By /s/ Virginia Cosenza     Name: Virginia Cosenza     Title: Vice President    
      BANK OF AMERICA, N.A.       By /s/ Alexandra Korchmar     Name: Alexandra
Korchmar     Title: Associate           BARCLAYS BANK PLC       By /s/ Sean
Duggan     Name: Sean Duggan     Title: Vice President

   

3M Five Year Credit Agreement

 





 

 

  BNP PARIBAS       By /s/ Mike Shryock     Name: Mike Shryock     Title:
Managing Director       By /s/ Emma Petersen     Name: Emma Petersen     Title:
Director             CREDIT SUISSE AG, CAYMAN
ISLANDS BRANCH       By /s/ Judith E. Smith     Name: Judith E. Smith     Title:
Authorized Signatory         By /s/ Emerson Almeida     Name: Emerson Almeida  
  Title: Authorized Signatory           GOLDMAN SACHS BANK USA       By /s/ Ryan
Durkin     Name: Ryan Durkin     Title: Authorized Signatory           MORGAN
STANLEY BANK, N.A.       By /s/ Michael King     Name: Michael King     Title:
Authorized Signatory          

WELLS FARGO BANK, NATIONAL
ASSOCIATION



      By /s/ Mark H. Halldorson     Name: Mark H. Halldorson     Title: Director

   

3M Five Year Credit Agreement

 





 

   

  THE BANK OF NEW YORK MELLON       By /s/ John Smathers     Name: John Smathers
    Title: Director           HSBC BANK USA, NATIONAL
ASSOCIATION       By /s/ Matthew McLaurin     Name: Matthew McLaurin     Title:
Director         INDUSTRIAL AND COMMERCIAL
BANK OF CHINA LIMITED, NEW
YORK BRANCH       By /s/ Kan Chen     Name: Kan Chen     Title: Director      
By /s/ Haiyao Su     Name: Haiyao Su     Title: Executive Director           THE
NORTHERN TRUST COMPANY       By /s/ Molly Drennan     Name: Molly Drennan    
Title: Senior Vice President           SUMITOMO MITSUI BANKING
CORPORATION       By /s/ Michael Maguire     Name: Michael Maguire     Title:
Executive Director

   

3M Five Year Credit Agreement

 





 

   

  BANCO BRADESCO S.A., NEW YORK
BRANCH       By /s/ Fabiana Paes de Barros     Name: Fabiana Paes de Barros    
Title:       By /s/ Sonia Cristina I A Bettencourt     Name: Sonia Cristina I A
Bettencourt     Title:             BANK OF CHINA, NEW YORK
BRANCH       By /s/ Raymond Qiao     Name: Raymond Qiao     Title: Executive
Vice President             CANADIAN IMPERIAL BANK OF
COMMERCE, NEW YORK BRANCH       By /s/ Andrew R. Campbell     Name: Andrew R.
Campbell     Title: Authorized Signatory       By /s/ Farhad Merali     Name:
Farhad Merali     Title: Authorized Signatory           BANCO SANTANDER BANK,
S.A.       By /s/ Maria Teresa Adamuz     Name: Maria Teresa Adamuz     Title:
Vice President         By /s/ Laura Castan     Name: Laura Castan     Title:
Attorney    

   

3M Five Year Credit Agreement

 





 

   

  STATE STREET BANK AND TRUST
COMPANY       By /s/ Busola Laguda     Name: Busola Laguda     Title: Vice
President             SVENSKA HANDELSBANKEN AB
(PUBL) NEW YORK BRANCH       By /s/ Mark Emmett     Name: Mark Emmett     Title:
Vice President       By /s/ Nancy D’Albert     Name: Nancy D’Albert     Title:
Vice President    

 

3M Five Year Credit Agreement

 





 

 

SCHEDULE AND EXHIBITS

 

Schedule I Commitments Exhibit A Conditions Precedent Exhibit B Representations
and Warranties Exhibit C Form of Note Exhibit D [Reserved] Exhibit E Form of
Compliance Certificate

 





 

 

Schedule I

 

COMMITMENTS

 

Name of Bank Commitment     JPMorgan Chase Bank, N.A. $232,500,000 Citibank,
N.A. $232,500,000 Deutsche Bank AG New York Branch $232,500,000 Bank of America,
N.A. $232,500,000 Barclays Bank PLC $172,500,000 BNP Paribas $172,500,000 Credit
Suisse AG, Cayman Islands Branch $172,500,000 Goldman Sachs Bank USA
$172,500,000 Morgan Stanley Bank, N.A. $172,500,000 Wells Fargo Bank, National
Association $172,500,000 The Bank of New York Mellon $135,000,000 HSBC Bank USA,
National Association $135,000,000 Industrial and Commercial Bank of China
Limited, New York Branch $135,000,000 The Northern Trust Company $135,000,000
Sumitomo Mitsui Banking Corporation $135,000,000 Banco Bradesco S.A., New York
Branch $60,000,000 Bank of China, New York Branch $60,000,000 Canadian Imperial
Bank of Commerce, New York Branch $60,000,000 Banco Santander, S.A. $60,000,000
State Street Bank and Trust Company $60,000,000 Svenska Handelsbanken AB (publ)
New York Branch $60,000,000     Total: $3,000,000,000

 

3M Five Year Credit Agreement

 





 

 

Exhibit A

 

CONDITIONS PRECEDENT

 

1.A Note to the order of the Banks to the extent requested by any Bank pursuant
to Section 2.8.

 

2.Authorization

 

(a)A certified copy of resolutions of the Borrower’s board of directors
authorizing the execution of this Agreement and all related documents.

 

(b)A certificate of the Borrower’s corporate secretary as to the incumbency and
signatures of the officers of the Borrower signing this Agreement.

 

3.Organization

 

(a)A certified copy of the Borrower’s Articles of Incorporation and By-Laws.

 

(b)A Certificate of Good Standing issued by the Secretary of the State of the
state of the Borrower’s incorporation dated not more than 30 days prior to the
date hereof.

 

4.An opinion of counsel to the Borrower, opining as to the due authorization,
execution, delivery and enforceability of the Loan Documents and such other
matters as the Agent may require.

 

5.(i) The Agent shall have received, at least five days prior to the Effective
Date, all documentation and other information regarding the Borrower requested
in connection with applicable “know your customer” and anti-money laundering
rules and regulations, including the Patriot Act, to the extent requested in
writing of the Borrower at least 10 days prior to the Effective Date and (ii) to
the extent the Borrower qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation, at least five days prior to the Effective Date,
any Bank that has requested, in a written notice to the Borrower at least 10
days prior to the Effective Date, a Beneficial Ownership Certification in
relation to the Borrower shall have received such Beneficial Ownership
Certification (provided that, upon the execution and delivery by such Bank of
its signature page to this Agreement, the condition set forth in this clause
(ii) shall be deemed to be satisfied).

 



A-1

 

 

Exhibit B

 

REPRESENTATIONS AND WARRANTIES

 

Corporate Status. The Borrower is a corporation duly formed and in good standing
under the laws of the jurisdiction of its organization.

 

Authorization. The execution, delivery and performance of this Agreement are
within the Borrower’s powers, have been duly authorized, and do not conflict
with the articles or bylaws of the Borrower, any agreement by which the Borrower
is bound or any court, administrative or other ruling by which the Borrower is
bound.

 

Financial Reports. The Borrower has provided the Banks with its annual audited
financial statement as of December 31, 2018. That statement fairly represents
the financial condition of the Borrower as of its date and was prepared in
accordance with GAAP.

 

Material Adverse Change. Except as disclosed in the Borrower’s Quarterly Reports
on Form 10-Q or reports on Form 8-K, as filed with the Securities and Exchange
Commission (“SEC”) prior to the Effective Date, since December 31, 2018, there
has occurred no event or circumstance that would individually or in the
aggregate have a material adverse effect on the consolidated financial condition
or operations of the Borrower.

 

Litigation. Except as disclosed in the Borrower’s Annual Report on Form 10-K for
the year ended December 31, 2018 or in the Borrower’s Quarterly Reports on Form
10-Q or reports on Form 8-K, as filed with the SEC prior to the Effective Date,
there are no legal or governmental proceedings pending or, to the best of the
Borrower’s knowledge, threatened by governmental authorities or others, by which
the Borrower is or may be bound, which, if determined adversely to the Borrower,
would individually or in the aggregate have a material adverse effect on the
consolidated financial condition or operations of the Borrower.

 

Taxes. The Borrower has filed when due all federal, state and local tax returns
and paid all amounts shown as due thereon, except for such amounts which are
being contested in good faith by appropriate proceedings.

 

No Default. There is no Default or Event of Default under this Agreement.

 

ERISA. The Borrower is in compliance in all material respects with ERISA and has
received no notice to the contrary from the PBGC or other governmental area.

 

Environmental Matters. Except as disclosed in the Borrower’s Annual Report on
Form 10-K for the year ended December 31, 2018 or in the Borrower’s Quarterly
Reports on Form 10-Q or reports on Form 8-K, as filed with the SEC prior to the
Effective Date, to the best of the Borrower’s knowledge, the Borrower has not
incurred, directly or indirectly, any material contingent liability in
connection with (i) the release of any toxic or hazardous waste or substance
into the environment or (ii) noncompliance with applicable environmental, health
and safety statutes and regulations.

 



B-1

 

 

Insurance. The Borrower is maintaining the insurance required by Section 9.2(c).

 

Legal Agreements. This Agreement and the other Loan Documents constitute the
legal, valid and binding obligations and agreements of the Borrower, enforceable
against the Borrower in accordance with their respective terms, including
against claims of usury, except to the extent that enforcement thereof may be
limited by any applicable bankruptcy, insolvency or similar laws now or
hereafter in effect affecting creditors’ rights generally.

 

Regulation U. The Borrower is not engaged in the business of extending credit
for the purpose of purchasing or carrying margin stock (within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System), and no
part of the proceeds of any Advance will be used to purchase or carry any margin
stock or to extend credit to others for the purpose of purchasing or carrying
any margin stock.  After application of the proceeds of each Advance, not more
than 25 percent of the value (as determined by any reasonable method) of the
assets of the Borrower subject to any provision of this Agreement under which
the sale, pledge or disposition of assets is restricted will consist of margin
stock.

 

Anti-Corruption Laws and Sanctions. The Borrower has implemented and maintains
in effect policies and procedures reasonably designed to ensure compliance by
the Borrower, its Subsidiaries and their respective directors, officers,
employees and agents in all material respects with Anti-Corruption Laws and
applicable Sanctions. The Borrower, its Subsidiaries, and to the knowledge of
the Borrower, its officers, employees, directors and agents when acting on
behalf of the Borrower and its Subsidiaries, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. None of
the Borrower or any Subsidiary is a Sanctioned Person. No Borrowing or use of
proceeds from the credit facility will constitute (i) a violation of the FCPA,
(ii) a violation of the Bribery Act, or (iii) a material violation of any other
Anti-Corruption Laws or applicable Sanctions.

 

EEA Financial Institution. The Borrower is not an EEA Financial Institution.

 

Beneficial Ownership Certification. As of the Effective Date, to the best
knowledge of the Borrower, the information included in the Beneficial Ownership
Certification provided on or prior to the Effective Date to any Bank in
connection with this Agreement is true and correct in all respects.

 

3M Five Year Credit Agreement

 





 

 

Exhibit C

 

NOTE

$_____________

__________ __, 20___

 

FOR VALUE RECEIVED, 3M Company, a Delaware corporation (the “Borrower”),
promises to pay to the order of ____________________________________ (the
“Bank”), at such place as Agent under the Credit Agreement defined below may
from time to time designate in writing, the principal sum of
_______________________________ Dollars ($_______________), or, if less, the
aggregate unpaid principal amount of all advances made by the Bank to the
Borrower pursuant to Section 2.1 of the Amended and Restated Five Year Credit
Agreement dated November 15, 2019 among the Borrower, JPMorgan Chase Bank, N.A.,
as Agent (in such capacity, the “Agent”), and various Banks, including the Bank
(the “Credit Agreement”), and to pay interest on the principal balance of this
Note outstanding from time to time at the rate or rates determined pursuant to
the Credit Agreement.

 

This Note is issued pursuant to, and is subject to, the Credit Agreement, which
provides (among other things) for the amount and date of payments of principal
and interest hereunder, for the acceleration of this Note upon an Event of
Default, for the determination of the Dollar Equivalent of Advances denominated
in Committed Currencies and for the voluntary prepayment of this Note. This Note
is a “Note,” as defined in the Credit Agreement.

 

The Borrower shall pay all costs of collection, including reasonable attorneys’
fees and legal expenses, if this Note is not paid when due, whether or not legal
proceedings are commenced.

 

Presentment or other demand for payment, notice of dishonor and protest are
expressly waived.

 

  3M COMPANY       By       Its  

 

3M Five Year Credit Agreement

 





 

 

Exhibit D

 

[Reserved]

 



D-1

 

 

Exhibit E

 

CERTIFICATE OF COMPLIANCE

 

In accordance with the Amended and Restated Five Year Credit Agreement dated as
of November 15, 2019, by and among JPMorgan Chase Bank, N.A., as agent for the
Banks, 3M Company (the “Borrower”) and the Banks, as such Credit Agreement has
been or may hereafter be amended from time to time, attached are the
consolidated financial statements for the Borrower for the period ending
_______________, 20__ (the “Effective Date”).

 

I certify that the financial statements have been prepared in accordance with
generally accepted accounting principles applied on a basis consistent with
those applied in the annual financial statements. I also certify that as of the
Effective Date, the Borrower is in compliance with the covenants stated in the
Credit Agreement.

 

I further certify that the Borrower’s EBITDA to Interest Ratio, as defined in
the Credit Agreement, as of the Effective Date is as set forth below:

 

(a) EBITDA $_____________ (b) Interest $_____________ EBITDA to Interest Ratio
[(a)/(b)] ____ to 1 Minimum Permitted EBITDA to Interest Ratio 3.0 to 1

 

Furthermore, I have no knowledge of the occurrence of an Event of Default under
the Credit Agreement or of any event which with notice of lapse of time would
constitute an Event of Default, except those specifically stated below.

 



  3M COMPANY



 

      By       Its  

 

E-1



